Exhibit 10.1

Execution Version

 

 

 

5-YEAR REVOLVING CREDIT AGREEMENT

dated as of September 28, 2012

among

DIAMOND OFFSHORE DRILLING, INC.

The Lenders Party Hereto

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

WELLS FARGO SECURITIES, LLC,

J.P. MORGAN SECURITIES LLC,

HSBC SECURITIES (USA) INC.,

CITIGROUP GLOBAL MARKETS INC.

and

BANK OF CHINA, NEW YORK BRANCH,

as Joint Lead Arrangers and Joint Bookrunners

 

 

J.P. MORGAN SECURITIES LLC

and

HSBC SECURITIES (USA) INC.,

as Co-Syndication Agents

 

 

CITIGROUP GLOBAL MARKETS INC.

and

BANK OF CHINA, NEW YORK BRANCH,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I   Definitions   

 

Section 1.01 Defined Terms

     1   

Section 1.02 Classification of Loans and Borrowings

     22   

Section 1.03 Terms Generally

     22   

Section 1.04 Accounting Terms; GAAP

     23   

Section 1.05 Foreign Currency

     23   

 

ARTICLE II



  

The Credits   

 

Section 2.01 Commitments

     24   

Section 2.02 Commitment Increase

     24   

Section 2.03 Revolving Loans and Revolving Borrowings

     27   

Section 2.04 Requests for Borrowings

     28   

Section 2.05 Letters of Credit

     28   

Section 2.06 Funding of Revolving Borrowings

     35   

Section 2.07 Interest Elections; Conversions and Continuations

     35   

Section 2.08 Termination and Reduction of Commitments

     37   

Section 2.09 Repayment of Loans; Evidence of Debt

     38   

Section 2.10 Swingline Loans

     39   

Section 2.11 Prepayment of Loans

     42   

Section 2.12 Fees

     43   

Section 2.13 Interest

     44   

Section 2.14 Alternate Rate of Interest

     45   

Section 2.15 Increased Costs

     45   

Section 2.16 Foreign Exchange Costs; Break Funding Payments

     47   

Section 2.17 Taxes

     48   

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     52   

Section 2.19 Mitigation Obligations; Replacement of Lenders

     53   

Section 2.20 Illegality

     55   

Section 2.21 Defaulting Lender

     55   

 

ARTICLE III



  

Representations and Warranties

 

  



Section 3.01 Organization; Powers

     58   

Section 3.02 Authorization; Enforceability

     58   

Section 3.03 Governmental Approvals; No Conflicts

     58   

Section 3.04 Financial Condition; No Material Adverse Change

     59   

Section 3.05 Properties

     59   

Section 3.06 Litigation and Environmental Matters

     59   

Section 3.07 Compliance with Laws and Agreements; No Default

     59   

Section 3.08 Investment Company Status

     60   

Section 3.09 Taxes

     60   

 

i



--------------------------------------------------------------------------------

Section 3.10 ERISA

     60   

Section 3.11 Disclosure

     60   

Section 3.12 OFAC

     60    ARTICLE IV    Conditions   

Section 4.01 Effective Date

     60   

Section 4.02 Each Credit Event

     61   

Section 4.03 Determinations Under Sections 4.01 and 4.02

     62    ARTICLE V    Affirmative Covenants   

Section 5.01 Financial Statements; Ratings Change and Other Information

     62   

Section 5.02 Notices of Material Events

     64   

Section 5.03 Existence; Conduct of Business

     64   

Section 5.04 Payment of Tax Obligations

     65   

Section 5.05 Maintenance of Properties; Insurance

     65   

Section 5.06 Books and Records; Inspection Rights

     65   

Section 5.07 Compliance with Laws

     65   

Section 5.08 Use of Proceeds and Letters of Credit

     65   

Section 5.09 Covenant Upon a Change in Control

     65    ARTICLE VI    Negative Covenants   

Section 6.01 Liens

     66   

Section 6.02 Fundamental Changes

     67   

Section 6.03 Swap Agreements

     67   

Section 6.04 Transactions with Affiliates

     68   

Section 6.05 Subsidiary Indebtedness

     68   

Section 6.06 Consolidated Indebtedness to Total Capitalization Ratio

     69   

Section 6.07 Use of Proceeds

     69    ARTICLE VII    Events of Default   

Section 7.01 Events of Default

     69   

Section 7.02 Optional Acceleration of Maturity

     71   

Section 7.03 Automatic Acceleration of Maturity

     71   

Section 7.04 Remedies Cumulative, No Waiver

     72   

Section 7.05 Application of Payments

     72   

Section 7.06 Currency Conversion After Maturity

     73    ARTICLE VIII    The Administrative Agent   

Section 8.01 Appointment and Authority

     73   

Section 8.02 Rights as a Lender

     73   

Section 8.03 Exculpatory Provisions

     74   

Section 8.04 Reliance by Administrative Agent, Swingline Lender and Issuing
Banks

     75   

 

ii



--------------------------------------------------------------------------------

Section 8.05 Delegation of Duties

     75   

Section 8.06 Indemnification

     76   

Section 8.07 Resignation of Administrative Agent and Swingline Lender

     77   

Section 8.08 Non-Reliance on Administrative Agent and Other Lenders

     78   

Section 8.09 No Other Duties, etc

     78    ARTICLE IX    Miscellaneous   

Section 9.01 Notices

     78   

Section 9.02 Amendments, Waivers and Consents

     80   

Section 9.03 Expenses; Indemnity; Damage Waiver

     81   

Section 9.04 Successors and Assigns

     84   

Section 9.05 Survival

     88   

Section 9.06 Counterparts; Integration; Effectiveness

     88   

Section 9.07 Severability

     88   

Section 9.08 Right of Setoff

     89   

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process

     89   

Section 9.10 WAIVER OF JURY TRIAL

     90   

Section 9.11 Headings

     90   

Section 9.12 Confidentiality

     90   

Section 9.13 Usury Not Intended

     91   

Section 9.14 Usury Recapture

     92   

Section 9.15 Payments Set Aside

     92   

Section 9.16 USA PATRIOT Act

     92   

Section 9.17 Judgment Currency

     93   

Section 9.18 Officer’s Certificates

     93   

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 3.06 – Disclosed Matters

Schedule 6.01 – Existing Liens

Schedule 6.04 – Affiliate Transactions

Schedule 6.05 – Existing Indebtedness

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Commitment Increase

Exhibit C – Form of Borrowing Request

Exhibit D – Form of Revolving Note

Exhibit E – Form of Swingline Note

Exhibit F – Form of Opinion of Borrower’s Counsel

Exhibit G-1 – Form of U.S. Tax Compliance Certificate

Exhibit G-2 – Form of U.S. Tax Compliance Certificate

Exhibit G-3 – Form of U.S. Tax Compliance Certificate

Exhibit G-4 – Form of U.S. Tax Compliance Certificate

 

iii



--------------------------------------------------------------------------------

5-YEAR REVOLVING CREDIT AGREEMENT

5-YEAR REVOLVING CREDIT AGREEMENT dated as of September 28, 2012 among DIAMOND
OFFSHORE DRILLING, INC., a Delaware corporation; the LENDERS party hereto; the
ISSUING BANKS party hereto; and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and Swingline Lender.

The parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder, or any successor
administrative agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning set forth in Section 2.20.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitment” at any time shall equal the sum of the Commitments of all
Lenders at such time. The Aggregate Commitment on the Effective Date is
$750,000,000.

“Agreement” means this 5-Year Revolving Credit Agreement, as the same may from
time to time be amended, modified, supplemented, extended or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) Daily One-Month LIBOR plus
1%. Any change in the Alternate Base Rate due to a change in the Prime Rate,
Daily One-Month LIBOR or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate, Daily
One-Month LIBOR or the Federal Funds Effective Rate, respectively.

“Agreed Currency” means Dollars and, subject to Section 1.05, (a) British Pounds
Sterling, (b) Brazilian Reais, (c) Mexican Pesos, (d) Norwegian Kroner,
(e) Malaysian Ringgit, (f) Indonesian Rupiah and (g) any other Eligible Currency
approved in accordance with Section 1.05(b).

 

1



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments,
reductions or increases.

“Applicable Rate” means, for any day, with respect to any ABR Loan, Eurodollar
Loan or Performance Letter of Credit, or with respect to the commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “ABR Spread”, “Eurodollar Spread”, “Performance Letter
of Credit Spread”, or “Commitment Fee Rate”, as the case may be, based upon the
ratings (either express or implied) by S&P, Fitch and/or Moody’s, respectively,
applicable on such date to the Index Debt:

 

Index Debt Ratings (S&P/Moody’s/ Fitch):

   Commitment
Fee Rate     ABR Spread     Eurodollar
Spread     Performance
Letter of
Credit
Spread  

Category 1

³A+/A1/A+

     0.06 %      0.00 %      0.75 %      0.375 % 

Category 2

A/A2/A

     0.08 %      0.00 %      0.875 %      0.4375 % 

Category 3

A-/A3/A-

     0.10 %      0.00 %      1.00 %      0.50 % 

Category 4

BBB+/Baa1/BBB+

     0.15 %      0.125 %      1.125 %      0.5625 % 

Category 5

<BBB/Baa2/BBB

     0.20 %      0.25 %      1.25 %      0.625 % 

The Applicable Rate shall be determined based on the rating as determined by
either S&P, Fitch or Moody’s of the Borrower’s Index Debt. If at any time there
is a split among the ratings by S&P, Fitch and Moody’s such that all three
ratings fall in different Categories, the applicable Category shall be
determined by the ratings that is neither the highest nor the lowest of the
three ratings, and if at any time there is a split among ratings by S&P, Fitch
and Moody’s such that two of such ratings are in one Category (the “Majority
Level”) and the third rating is in a different Category, the applicable ratings
shall be at the Majority Level. In the event that the Borrower shall maintain
ratings from only two of S&P, Moody’s and Fitch and the Borrower is split-rated
and the ratings differential is one level, the higher ratings will apply and if
the ratings differential is two levels or more, the level one level lower than
the higher rating will apply. If at any time Borrower does not have a rating
from at least one of S&P or Moody’s, the applicable Category shall be set at
Category 5. If the rating system of S&P, Fitch or Moody’s shall change in such a
way that the ratings set forth in the chart above are no longer useful, in the
Administrative Agent’s reasonable judgment, or if any such rating agency shall
cease to be in the

 

2



--------------------------------------------------------------------------------

business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating of the other rating agencies or if no such
agency is in the business of rating corporate debt obligations, at a level
determined in the Administrative Agent’s reasonable discretion.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and a permitted assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit A.

“AutoBorrow Agreement” means any agreement providing for automatic borrowing
services between the Borrower and the Swingline Lender.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Diamond Offshore Drilling, Inc., a Delaware corporation.

“Borrowing” means a Revolving Borrowing or a Swingline Borrowing.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.04.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in either Houston, Texas or New York City are authorized
or required by law to remain closed; provided that, when used in connection with
a Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the recorded liability thereof determined in accordance with GAAP.

“Cash Collateral Account” means a deposit account in which the Administrative
Agent has a valid and perfected security interest and which is subject to an
account control agreement in form and substance reasonably satisfactory to the
Administrative Agent containing cash deposited by or on behalf of the Borrower
pursuant to the terms of this Agreement to be maintained with the Administrative
Agent in accordance with Sections 2.05(j) and 5.09.

“Cash Collateralize” means to deposit in the Cash Collateral Account, pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the Lender Parties, as collateral for the Obligations or obligations of
Lenders to fund participations in respect of LC

 

3



--------------------------------------------------------------------------------

Exposure or Swingline Loans, cash or deposit account balances or, if the
Administrative Agent, the Swingline Lender and each applicable Issuing Bank
shall agree in their sole discretion, other credit support or property (and if
such other credit support or property is provided under Section 5.09, if the
Required Lenders agree in their sole discretion), in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent, the Swingline Lender and each applicable Issuing Bank.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Change in Control” means (a) any Person other than Permitted Holders owns,
directly or indirectly, beneficially or of record, or has the power to vote or
direct the voting of, Equity Interests representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower or (b) Permitted Holders cease to own, directly or
indirectly, beneficially or of record, or have the power to vote or direct the
voting of, Equity Interests representing more than 25% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Borrower.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Person that becomes a Lender after the date hereof, after the
date on which such Person becomes a Lender), of any of the following: (a) the
adoption or implementation of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority having authority over any Lender or any Issuing Bank or (c) the making
or issuance of any request, rule, guideline or directive (whether or not having
the force of law) by any Governmental Authority having authority over any Lender
or any Issuing Bank; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives made or issued by any Governmental
Authority in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“CI Lender” has the meaning set forth in Section 2.02(a).

“Co-Documentation Agents” means Citigroup Global Markets Inc. and Bank of China,
New York Branch, each in its capacity as a co-documentation agent for the
Lenders hereunder, together with its successors in such capacity.

“Co-Syndication Agents” means J.P. Morgan Securities LLC and HSBC Securities
(USA) Inc., each in its capacity as a co-syndication agent for the Lenders
hereunder, together with its successors in such capacity.

 

4



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations thereunder and published interpretations thereof.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) increased from time to time pursuant to Section 2.02, (b) reduced
from time to time pursuant to Section 2.08 and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable.

“Commitment Increase” has the meaning set forth in Section 2.02(a).

“Commitment Increase Effective Date” has the meaning set forth in
Section 2.02(b).

“Communications” has the meaning set forth in Section 9.01(b)(i).

“Computation Date” means (a) if any Foreign Currency L/C is issued on the
Effective Date, the Effective Date and (b) so long as any Foreign Currency L/C
issued hereunder is outstanding, (i) the last Business Day of each week,
(ii) the date a draw is funded on any Foreign Currency L/C, (iii) the date of
any proposed Borrowing or proposed issuance or increase of a Foreign Currency
L/C, (iv) the date of any increase or reduction of Commitments, and (v) such
additional dates as the Administrative Agent shall reasonably determine or the
Required Lenders shall require.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated September 5, 2012 relating to the Borrower and the
Transactions.

“Consolidated Indebtedness” means, at the date of any determination thereof, the
aggregate principal amount of all Indebtedness of the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Assets” means, at the date of any determination thereof, an
amount equal to the aggregate book value of the assets of the Borrower and its
Subsidiaries, minus all current liabilities of the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Worth” means, at the date of any determination thereof,
stockholders’ equity of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Tangible Net Worth” means, at the date of any determination
thereof, the sum of (a) Consolidated Net Worth, minus (b) the net book value of
all assets, after deducting any reserves applicable thereto, which would be
treated as intangible under GAAP.

 

5



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum at such
time, without duplication, of (a) such Lender’s Applicable Percentage of the
principal amount of the outstanding Revolving Loans, (b) such Lender’s
Applicable Percentage of the LC Exposure and (c) such Lender’s Applicable
Percentage of the Swingline Exposure.

“Daily One-Month LIBOR” means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery for a one (1) month period.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, any Issuing Bank or the
Swingline Lender in writing, or has made a public statement to the effect, that
it does not intend to comply with its funding obligations hereunder (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s good faith
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower in form and substance satisfactory to the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or

 

6



--------------------------------------------------------------------------------

assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.21(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, the Swingline Lender and each Lender.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in the Borrower’s Annual Report on Form 10-K for
the year ended December 31, 2011, the Borrower’s Quarterly Reports on Form 10-Q
for the quarters ended March 31, 2012 and June 30, 2012, and as set forth in
Schedule 3.06.

“Disqualified Lender” means each of those Persons set forth in the list
delivered by the Borrower to the Administrative Agent and the Lenders prior to
the Effective Date and the Affiliates of the Persons set forth in such list.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the Issuing Bank, as the case may be,
at such time on the basis of the Exchange Rate (determined as of the most recent
Computation Date).

“Dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Currency” means any Foreign Currency provided that: (a) quotes for
loans in such currency are available in the London interbank deposit market;
(b) such currency is freely transferable and convertible into Dollars in the
London foreign exchange market, (c) no approval of a Governmental Authority in
the country of issue of such currency is required to permit use of such currency
by the applicable Issuing Bank for issuing letters of credit or honoring drafts
presented under letters of credit in such currency, and (d) there is no
restriction or prohibition under any applicable Legal Requirements against the
use of such currency for such purposes.

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
§ 9601(8) (1988).

“Environmental Laws” means all federal, state, and local laws, rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, and relating to, or in connection

 

7



--------------------------------------------------------------------------------

with the Environment, health, or safety, including CERCLA, relating to
(a) pollution, contamination, injury, destruction, loss, protection, cleanup,
reclamation or restoration of the air, surface water, groundwater, land surface
or subsurface strata, or other natural resources; (b) generation, manufacture,
handling, distribution in commerce, use, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation of Hazardous
Materials; (c) exposure of any Person or Property to Hazardous Materials; or
(d) the safety or health of employees.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means with respect to any Person, any shares of capital
stock, partnership interests, membership interests in a limited liability
company, beneficial interests in a trust or other equity ownership interests in
such Person, and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

8



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate.

“Eurodollar Base Rate” means (a) for any interest calculation with respect to an
ABR Loan on any date, the rate per annum equal to (i) BBA LIBOR (as hereafter
defined), at approximately 11:00 a.m., London, England time (or as soon
thereafter as practicable) determined two Business Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum reasonably determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the ABR
Loan being made or maintained and with a term equal to one month would be
offered by the Administrative Agent’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination, and (b) in determining the Eurodollar Rate for all other
purposes, the rate per annum (rounded upward, if necessary, to the nearest whole
multiple of 1/100th of 1%) equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as set forth on the Reuters Screen LIBOR01 page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service providing quotations of BBA LIBOR, as reasonably determined by
the Administrative Agent from time to time) at approximately 11:00 a.m. London,
England time (or as soon thereafter as practicable) on the date that is two
Business Days before the first day of the applicable Interest Period as the
London Interbank Offered Rate, for deposits in Dollars for a period equal to
such Interest Period; provided that, if such quotation is not available for any
reason, then for purposes of this clause (b), and subject to clause (ii) of
Section 2.14, the Eurodollar Base Rate shall then be the rate reasonably
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars for delivery on the first day of such Interest
Period in immediately available funds in the approximate amount of the Loans
being made, continued or converted by the Lenders and with a term equivalent to
such Interest Period are offered to major banks in the London interbank market
by the Administrative Agent at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

  Eurodollar Rate =   

Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage

     

Where,

“Eurodollar Reserve Percentage” means, for any Interest Period for all
Eurodollar Borrowings comprising part of the same Borrowing, the reserve
percentage (expressed as a decimal, carried out to five decimal places)
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.

 

9



--------------------------------------------------------------------------------

and

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Event of Default” has the meaning set forth in Section 7.01.

“Excess” has the meaning set forth in Section 2.11(c).

“Exchange Rate” means, on any Business Day, with respect to any calculation of
the Dollar Equivalent with respect to any Foreign Currency on such date or any
calculation of the Foreign Currency Equivalent on such date, the Administrative
Agent’s spot rate of exchange in the interbank market where its currency
exchange operations in respect of such Foreign Currency are then being
conducted, at or about 12:00 noon local time at such date for the purchase of
such Foreign Currency with Dollars or the purchase of Dollars with such Foreign
Currency, as the case may be, for delivery two Business Days later; provided
that if at the time of any such determination no such spot rate can reasonably
be quoted, the Administrative Agent may use any reasonable method (including
obtaining quotes from three or more market makers for such Foreign Currency) as
it deems appropriate to determine such rate and such determination shall be
presumed correct absent manifest error.

“Excluded Taxes” means any of the following Taxes either imposed on or with
respect to any Recipient or which are required to be withheld or deducted from a
payment to any Recipient: (a) Taxes imposed on or measured by net income,
capital, profits or gains (however denominated), franchise Taxes and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the Legal Requirements of, or having an office located in, the
jurisdiction (or any political subdivision thereof) imposing such Taxes, or
(ii) that are Other Connection Taxes; (b) United States federal withholding
Taxes imposed on amounts payable to or for the account of such Recipient with
respect to an applicable interest in any Loan or Commitment pursuant to any
Legal Requirement in effect on the date on which (1) such Lender acquires such
interest in any Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.19 hereof), or (2) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section 2.17
hereof, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to or
resulting or arising from such Recipient’s failure to comply with Section 2.17;
and (d) any United States federal withholding Taxes imposed under FATCA.

“FAS 133” means Statement 133, Accounting for Derivative Instruments and Hedging
Activities, of the Financial Accounting Standards Board, along with any
interpretations, implementation guides and technical or practice bulletins from
time to time relating thereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), including any current or future
regulations promulgated thereunder and any official interpretations thereof and
any agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

10



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, a fluctuating interest rate
per annum equal for such day to the weighted average (rounded, if necessary, to
the nearest 1/100 of 1%) of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letters” means (a) the letter agreement dated as of September 5, 2012 among
Wells Fargo, Wells Fargo Securities, LLC and the Borrower, (b) the letter
agreement dated as of September 5, 2012 between Bank of China, New York Branch
and the Borrower, (c) the letter agreement dated as of September 5, 2012 between
Citigroup Global Markets Inc. and the Borrower, (d) the letter agreement dated
as of September 5, 2012 among HSBC Bank USA, National Association, HSBC
Securities (USA) Inc. and the Borrower, and (e) the letter agreement dated as of
September 5, 2012 among JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC
and the Borrower.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fitch” means Fitch, Inc., and any successor thereto that is a nationally
recognized rating agency.

“Foreign Currency” means any currency other than Dollars.

“Foreign Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable Foreign
Currency as determined by the Administrative Agent or the Issuing Bank, as the
case may be, at such time on the basis of the Exchange Rate (determined as of
the most recent Computation Date).

“Foreign Currency L/C” means any Letter of Credit issued or deemed issued
hereunder which is denominated in any Foreign Currency.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Legal Requirements of a jurisdiction other
than that in which the Borrower is resident for Tax purposes.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure in connection with Letters of Credit issued by such
Issuing Bank, other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been funded by it,

 

11



--------------------------------------------------------------------------------

reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Applicable Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been funded by
it, reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increasing Lender” has the meaning set forth in Section 2.02(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable and accrued expenses, liabilities or other obligations to pay the
deferred purchase price of property or services, from time to time incurred in
the ordinary course of business which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP), (e) all Indebtedness of

 

12



--------------------------------------------------------------------------------

others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, the term “Indebtedness” shall exclude Non-Recourse Indebtedness
incurred by the Borrower or any of its Subsidiaries after the Effective Date
(or, in the case of Non-Recourse Indebtedness assumed in connection with an
acquisition by the Borrower or any of its Subsidiaries after the Effective Date,
in existence on the date of such acquisition) that, to the extent secured, is
secured only by a Lien in specified assets (x) acquired by the Borrower or any
Subsidiary after the Effective Date and (y) acquired with the proceeds of such
Non-Recourse Indebtedness.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document, and (b) to the extent not described in clause (a),
Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or such other period as the Borrower may request, unless funds are not
available to one or more Lenders for such proposed period) thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for

 

13



--------------------------------------------------------------------------------

which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made or deemed made, and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investment Grade Person” means, with respect to any Equity Interests of the
Borrower, a Person that has, at the time it acquires such Equity Interests or
the power to vote or direct the voting of such Equity Interests, issued
unsecured senior debt (that is not guaranteed or supported by third-party credit
enhancement) that has (a) a rating from S&P of A or above and (b) a rating from
Moody’s of A2 or above.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of Wells Fargo, JPMorgan Chase Bank, N.A., HSBC Bank
USA, National Association, Bank of China, New York Branch, and any other Lender
designated as an Issuing Bank by the Borrower with the consent of such Lender
and the Administrative Agent (such consent of the Administrative Agent not to be
unreasonably withheld, conditioned or delayed), in each case, in its capacity as
an issuer of any Letter of Credit hereunder. Each Issuing Bank may, with the
consent of the Borrower, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Joint Lead Arrangers” means Wells Fargo Securities, LLC, J.P. Morgan Securities
LLC, HSBC Securities (USA) Inc., Citigroup Global Markets Inc. and Bank of
China, New York Branch, each in its capacity as a joint lead arranger hereunder.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the Dollar Equivalent of the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the Borrower at such time. The
LC Exposure of any Lender at any time shall be its Applicable Percentage of the
Dollar Equivalent of the total LC Exposure at such time.

“Legal Requirement” means any law, statute, ordinance, decree, code, act,
requirement, order, judgment, rule, regulation (or official interpretation of
any of the foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X,
whether now or hereafter in effect.

“Lender Parties” means the Administrative Agent, the Swingline Lender, each
Issuing Bank, and the Lenders.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.02 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

14



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued pursuant to Section 2.05 of
this Agreement, as extended or otherwise modified from time to time by the
Issuing Bank that issued such letter of credit.

“Letter of Credit Documents” means all Letters of Credit, letter of credit
applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith.

“Letter of Credit Maximum Amount” means $250,000,000; provided that, on and
after the Maturity Date, the Letter of Credit Maximum Amount shall be zero.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Notes, if any, the Letters of Credit,
if any, the Fee Letters, any account control agreement contemplated by the
definition of Cash Collateral Account, any AutoBorrow Agreement, any amendment
of or consent or waiver under the foregoing, and each other agreement,
instrument or document executed and delivered at any time in connection with
this Agreement that the Administrative Agent and the Borrower designate in
writing as a “Loan Document.”

“Loans” means the loans (including Revolving Loans and Swingline Loans) made by
the Lenders or the Swingline Lender to the Borrower pursuant to this Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition of the Borrower and the Subsidiaries taken as a
whole, or (b) the ability of the Borrower to perform any of its payment
obligations under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the net obligations in an
amount equal to (i) if such Swap Agreement has been terminated, the termination
value thereof, or (ii) if such Swap Agreement has not been terminated, the
mark-to-market value thereof determined on the basis of readily available
quotations provided by any recognized dealer in such Swap Agreement.

“Maturity Date” means the fifth anniversary of the Effective Date.

 

15



--------------------------------------------------------------------------------

“Maximum Rate” means the maximum nonusurious interest rate under applicable
Legal Requirements.

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto that
is a nationally recognized rating agency.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Worth” means, with respect to any Subsidiary at the date of any
determination thereof, stockholders’ equity of such Subsidiary, determined in
accordance with GAAP.

“New Funds Amount” has the meaning set forth in Section 2.02(d).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Indebtedness” means any Indebtedness (for this purpose, excluding
the last sentence of the definition of “Indebtedness”) of any Person in respect
of which the holder or holders thereof (a) shall have recourse only to, and
shall have the right to require the obligations of such Person to be performed,
satisfied, and paid only out of, certain specified property or assets of such
Person and (b) shall have no direct or indirect recourse (including by way of
guaranty, support or indemnity) to the Borrower, any Subsidiary or any of the
property or assets of the Borrower (other than such specified assets), whether
for principal, interest, fees, expenses or otherwise (except for customary “bad
boy” exceptions for acts of such Person including fraud, gross negligence,
willful misconduct, and unlawful acts and such other customary “bad boy”
exceptions as are reasonably acceptable to the Administrative Agent).

“Notice” has the meaning set forth in Section 9.01(b)(ii).

“Notice of Commitment Increase” has the meaning set forth in Section 2.02(b).

“Note” means any Revolving Note or Swingline Note.

“Obligations” means all principal, interest (including post-petition interest),
fees, reimbursements, indemnifications and other amounts now or hereafter owed
by the Borrower to the Lenders, the Swingline Lender, the Issuing Banks or the
Administrative Agent under this Agreement and the Loan Documents (including the
LC Exposure) and any increases, extensions and rearrangements of those
obligations under any amendments, supplements and other modifications of the
Loan Documents.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, performed under, or perfected a security
interest under any Loan Document).

 

16



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp, intangible, recording,
filing, documentary or similar Taxes or any other excise or property Taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery, performance or enforcement of, or otherwise with respect
to, any Loan Document, or from the receipt of performance, or perfection of a
security interest under any Loan Document, except that “Other Taxes” shall not
include: (a) any such Taxes, charges or levies arising or resulting from a
Recipient’s gross negligence, willful misconduct or unlawful act, as determined
in a final and non-appealable judgment by a court of competent jurisdiction, or
(b) any such Taxes that are Other Connection Taxes that are imposed on an
assignment (other than an assignment made pursuant to Section 2.19).

“Participant” has the meaning set forth in Section 9.04(d).

“Participant Register” has the meaning set forth in Section 9.04(d)(iv).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Performance Letter of Credit” means a Letter of Credit qualifying as a
“performance-based standby letter of credit” under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not delinquent or which thereafter
can be paid without penalty, or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, workmen’s materialmen’s, maritime,
landlord’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business (including those arising in the ordinary course of
business in connection with rig upgrades and/or construction projects from time
to time) (or deposits or pledges to obtain the release of such obligation) and
securing obligations that are not overdue by more than 30 days in regard to
domestic assets or 90 days in regard to international assets or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP;

(c) pledges, deposits or other Liens arising in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance, old-age
benefits, and other social security laws or regulations, or in connection with
obtaining or maintaining self-insurance or to obtain the benefits of any law,
regulation or arrangement pertaining to unemployment insurance, old-age
pensions, social security or similar matters;

 

17



--------------------------------------------------------------------------------

(d) deposits, pledges and other Liens to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

(e) judgment liens in respect of judgments, or in connection with surety or
appeal or customs bonds or the like in connection with bonding such judgments or
awards, that do not constitute an Event of Default under clause (i) of
Section 7.01;

(f) easements, zoning restrictions, planning or environmental laws and municipal
regulations, rights-of-way, servitudes, restrictions, conditions, covenants,
exceptions and reservations and similar encumbrances on real property imposed by
law or arising in the ordinary course of business and other deficiencies in
title of any property or right of way that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;

(g) Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

(h) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law to terminate such right, power, franchise, license or permit or to purchase,
condemn, expropriate or recapture or to designate a purchaser of any of the
property of a Person;

(i) Liens imposed by ERISA (or comparable foreign laws) which are being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided;

(j) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
and no such deposit account is intended to provide collateral to the depository
institution;

(k) any Lien arising hereunder or under any other Loan Document; and

(l) Liens created or evidenced or resulting from financing statements regarding
operating leases that are not synthetic leases filed by lessors of property (but
only with respect to the property so leased);

provided that, except as provided in clause (k) above, the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness.

“Permitted Holder” means Loews Corporation, a Delaware corporation, any of its
Affiliates, any Investment Grade Person, or any combination thereof.

 

18



--------------------------------------------------------------------------------

“Permitted Investment” means any of the following investments:

(a) direct general obligations of, or obligations fully and unconditionally
guaranteed as to the timely payment of principal and interest by, the United
States or any agency or instrumentality thereof having maturities of not more
than six months from the date of acquisition, but excluding any such securities
whose terms do not provide for payment of a fixed Dollar amount upon maturity or
call for redemption;

(b) certificates of deposit and Eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months, overnight bank deposits, and other
short-term deposit instruments, in each case with any domestic commercial bank
having capital and surplus in excess of $1,000,000,000 and having a rating of at
least “A2” (or the equivalent thereof) by Moody’s, at least “A” (or the
equivalent thereof) by S&P; or

(c) any other short-term, marketable, investment-grade security or obligation
requested by the Borrower and acceptable to the Administrative Agent in its sole
discretion.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 9.01(b)(i).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in San Francisco, which rate may not be the lowest rate of interest
charged by such Lender to its customers; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any
Issuing Bank, as applicable.

“Reducing Percentage Lender” has the meaning set forth in Section 2.02(d).

“Reduction Amount” has the meaning set forth in Section 2.02(d).

“Register” has the meaning set forth in Section 9.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, managers
and advisors of such Person and such Person’s Affiliates.

 

19



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

“Revolving Borrowing” means a Borrowing consisting of Revolving Loans of the
same Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect.

“Revolving Loan” has the meaning set forth in Section 2.01.

“Revolving Note” means a promissory note of the Borrower payable to the order of
a Lender in the amount of such Lender’s Commitment, in substantially the form of
Exhibit D, evidencing indebtedness of the Borrower to such Lender resulting from
Revolving Loans owing to such Lender.

“S&P” means Standard & Poor’s Ratings Services, a unit of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

“Significant Subsidiary” means any Subsidiary, the Net Worth of which represents
more than 10% of Consolidated Net Worth.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

 

20



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no stock option plan or
stock appreciation right or phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Borrower or any Affiliate of the Borrower shall
be a Swap Agreement.

“Swingline Borrowing” means a Borrowing consisting of Swingline Loans made by
the Swingline Lender pursuant to Section 2.10 or, if an AutoBorrow Agreement is
in effect, any transfer of funds pursuant to such AutoBorrow Agreement.

“Swingline Exposure” means at any time the aggregate principal amount at such
time of all outstanding Swingline Loans. The Swingline Exposure of any Lender at
any time shall equal its Applicable Percentage of the aggregate Swingline
Exposure at such time.

“Swingline Lender” means the Person acting as the Administrative Agent from time
to time (acting in its capacity as the Lender of Swingline Loans hereunder),
which shall be Wells Fargo on the Effective Date.

“Swingline Loan” means any loan made by the Swingline Lender to the Borrower
pursuant to Section 2.10.

“Swingline Note” means the promissory note made by the Borrower payable to the
order of the Swingline Lender, in substantially the form of Exhibit E,
evidencing the indebtedness of the Borrower to the Swingline Lender resulting
from Swingline Loans.

“Swingline Payment Date” means (a) if an AutoBorrow Agreement is in effect, the
earliest to occur of (i) the date required by such AutoBorrow Agreement, (ii) 10
Business Days following the date such Swingline Loan is made, and (iii) the
Maturity Date, or (b) if an AutoBorrow Agreement is not in effect, the earlier
to occur of (i) 10 Business Days following the date such Swingline Loan is made
and (ii) the Maturity Date.

“Swingline Sublimit Amount” means, at any time, an amount equal to $75,000,000;
provided that, on and after the Maturity Date, the Swingline Sublimit Amount
shall be zero.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Total Capitalization” means, at the date of any determination thereof, the sum
of (a) Consolidated Indebtedness as of such date plus (b) Consolidated Tangible
Net Worth as of such date.

 

21



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by the Borrower of
the Loan Documents, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Alternate Base Rate.

“United States Person” or “U.S. Person” means any Person that is a “United
States person” as defined in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.17(f)(ii)(B).

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any rating by any rating agency shall be construed to refer to such rating or
its equivalent under any successor rating categories of such rating agency and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. For the
avoidance of doubt, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding” and the word “through” means “to
and including”.

 

22



--------------------------------------------------------------------------------

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

Section 1.05 Foreign Currency.

(a) Exchange Rates; Currency Equivalents.

(i) On each Computation Date, the Administrative Agent shall determine the
Exchange Rate with respect to each Foreign Currency in which any LC Exposure or
any of the then outstanding Foreign Currency L/Cs are denominated, as of such
Computation Date and notify the Issuing Banks and the Borrower in writing of the
effective Exchange Rate with respect to such Foreign Currency. The Exchange Rate
with respect to such Foreign Currency so determined shall become effective as of
such Computation Date and shall remain effective until the next succeeding
Computation Date. Except for purposes of financial statements delivered by the
Borrower hereunder or calculating financial covenants hereunder or except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent.

(ii) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in a Foreign Currency, such amount shall be, with respect to such
Foreign Currency L/C, the relevant Foreign Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Foreign Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be.

(b) Agreed Currencies.

(i) The Borrower may from time to time request that Letters of Credit be issued
in any Agreed Currency. The issuance, increase or extension of any Foreign
Currency L/C (other than those denominated in an Agreed Currency) shall be
subject to the approval of the applicable Issuing Bank.

(ii) The Borrower may request that the Administrative Agent and an Issuing Bank
designate any Eligible Currency as an Agreed Currency and such request shall be
made to such Issuing Bank and the Administrative Agent not later than 11:00
a.m., 10 Business Days prior to the date of any desired issuance of a Letter of
Credit in any such Eligible Currency

 

23



--------------------------------------------------------------------------------

(or such other time or date as may be agreed by the Administrative Agent and
such Issuing Bank in their sole discretion). Each of the Administrative Agent
and the applicable Issuing Bank shall notify the Borrower whether it consents,
in its sole discretion, to designate such Eligible Currency as an Agreed
Currency.

(iii) Any failure by an Issuing Bank or the Administrative Agent to respond to
such request prior to 10 Business Days after such request shall be deemed to be
a refusal by such Issuing Bank or the Administrative Agent to permit Letters of
Credit to be issued in such requested currency. If an Issuing Bank and the
Administrative Agent consent to such designation of the requested Eligible
Currency as an Agreed Currency, such currency shall be deemed for all purposes
to be an Agreed Currency hereunder for purposes of any Letter of Credit
issuances by such Issuing Bank.

(iv) If, after the designation of any Foreign Currency as an Agreed Currency
(including any designation thereof on the date hereof and any other designations
made pursuant to this Section 1.05(b)), (A) currency control or other exchange
regulations are imposed in the country in which such currency is issued with the
result that different types of such currency are introduced, (B) such currency,
in the reasonable determination of the Administrative Agent or the applicable
Issuing Bank, no longer qualifies as an “Eligible Currency” or (C) in the
reasonable determination of the Administrative Agent or the applicable Issuing
Bank, a Dollar Equivalent of such currency is not readily calculable, then
(1) the Administrative Agent (or if applicable, the applicable Issuing Bank)
shall promptly notify the Borrower (and, in the case of a determination made by
an Issuing Bank, the Administrative Agent), and (2) such currency shall no
longer be an Agreed Currency until such time as the Administrative Agent or such
Issuing Bank, as applicable, as provided herein, agrees to reinstate such
currency as an Agreed Currency.

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make loans (each a “Revolving Loan”) in Dollars to the
Borrower from time to time on any Business Day during the Availability Period in
an aggregate outstanding principal amount that will not result in (a) such
Lender’s Credit Exposure exceeding such Lender’s Commitment or (b) the aggregate
Credit Exposures of all Lenders exceeding the Aggregate Commitment in effect at
such time. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

Section 2.02 Commitment Increase.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
shall have the right, without the consent of the Lenders, from time to time
prior to the Maturity Date to cause an increase in the Aggregate Commitment (a
“Commitment Increase”) by adding to this Agreement one or more additional
lenders that are not already Lenders hereunder and that are not Persons
described in Section 9.04(b)(v) (each, a “CI Lender”) or by allowing one or more
existing Lenders (other than a Defaulting Lender) to increase their respective
Commitments (each, an “Increasing Lender”); provided that (i) both before and
immediately

 

24



--------------------------------------------------------------------------------

after giving effect to such Commitment Increase, no Event of Default shall have
occurred and be continuing as of the relevant Commitment Increase Effective
Date, (ii) no such Commitment Increase shall be less than $25,000,000, (iii) the
aggregate amount of all such Commitment Increases shall not exceed $250,000,000,
(iv) no Lender’s Commitment shall be increased without such Lender’s prior
written consent (which consent may be given or withheld in such Lender’s sole
and absolute discretion), (v) the written consent of the Administrative Agent,
the Swingline Lender and each Issuing Bank shall be required for the addition of
any CI Lender (such consent not to be unreasonably withheld, conditioned, or
delayed) and (vi) if, on the effective date of such increase, any Loans have
been funded, then the Borrower shall be obligated to pay any breakage fees or
costs that are payable pursuant to Section 2.16 in connection with the
reallocation of such outstanding Loans.

(b) Notice. The Borrower shall provide the Administrative Agent with written
notice (a “Notice of Commitment Increase”) in the form of Exhibit B attached
hereto of its intention to increase the Aggregate Commitment pursuant to this
Section 2.02. Each such Notice of Commitment Increase shall be signed by the
Borrower, the CI Lenders, the Increasing Lenders, and the persons required by
Section 2.02(a)(v) and shall specify (i) the proposed effective date of such
Commitment Increase (each such date, a “Commitment Increase Effective Date”),
which date shall be no earlier than five (5) Business Days after receipt by the
Administrative Agent of such Notice of Commitment Increase and shall be at least
30 days prior to the Maturity Date, (ii) the amount of the requested Commitment
Increase (provided that after giving effect to such requested Commitment
Increase, the aggregate amount of all Commitment Increases does not exceed the
amount set forth in subsection (a)(iii) above), (iii) the identity of each CI
Lender or Increasing Lender, and (iv) the amount of the respective Commitments
of the then existing Lenders and the CI Lenders from and after the Commitment
Increase Effective Date.

(c) Delivery of Funds. On each Commitment Increase Effective Date, to the extent
that there are Loans outstanding as of such date, (i) each CI Lender shall, by
wire transfer of immediately available funds, deliver to the Administrative
Agent such CI Lender’s New Funds Amount, which amount, for each such CI Lender,
shall constitute Loans made by such CI Lender to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (ii) each Increasing
Lender shall, by wire transfer of immediately available funds, deliver to the
Administrative Agent such Increasing Lender’s New Funds Amount, which amount,
for each such Increasing Lender, shall constitute Loans made by such Increasing
Lender to the Borrower pursuant to this Agreement on such Commitment Increase
Effective Date, (iii) the Administrative Agent shall, by wire transfer of
immediately available funds, pay to each then Reducing Percentage Lender its
Reduction Amount, which amount, for each such Reducing Percentage Lender, shall
constitute a prepayment, to the extent necessary to keep the outstanding
Revolving Loans ratable to reflect the revised Applicable Percentages of the
Lenders arising from such increase, by the Borrower, ratably in accordance with
the respective principal amounts thereof, of the principal amounts of all then
outstanding Loans of such Reducing Percentage Lender, and (iv) the Borrower
shall be responsible to pay to each Lender any breakage fees or costs that are
payable pursuant to Section 2.16 in connection with the reallocation of any
outstanding Loans.

 

25



--------------------------------------------------------------------------------

(d) Defined Terms. For purposes of this Section 2.02 and Exhibit B, the
following defined terms shall have the following meanings: (i) “New Funds
Amount” means, on any Commitment Increase Effective Date, the amount equal to
the product of an Increasing Lender’s increased Commitment or a CI Lender’s
Commitment (as applicable) represented as a percentage of the Aggregate
Commitment after giving effect to any Commitment Increase on such Commitment
Increase Effective Date, times the aggregate principal amount of the outstanding
Loans immediately prior to giving effect to such Commitment Increase, if any, as
of such Commitment Increase Effective Date (without regard to any increase in
the aggregate principal amount of Loans as a result of Borrowings made after
giving effect to such Commitment Increase on such Commitment Increase Effective
Date); (ii) “Reducing Percentage Lender” means each then existing Lender
immediately prior to giving effect to any Commitment Increase that does not
increase its respective Commitment as a result of such Commitment Increase and
whose relative percentage of the Commitments shall be reduced after giving
effect to such Commitment Increase; and (iii) “Reduction Amount” means the
amount by which a Reducing Percentage Lender’s outstanding Loans decrease as of
any Commitment Increase Effective Date as a result of the Commitment Increase
occurring on such Commitment Increase Effective Date (without regard to the
effect of any Borrowings made on such Commitment Increase Effective Date after
giving effect to the Commitment Increase occurring on such Commitment Increase
Effective Date).

(e) Effect of Commitment Increase. Each Commitment Increase shall become
effective on its Commitment Increase Effective Date and upon such effectiveness
(i) the Administrative Agent shall record in the register each CI Lender’s
information as provided in the applicable Notice of Commitment Increase and
pursuant to an Administrative Questionnaire that shall be executed and delivered
by such CI Lender to the Administrative Agent on or before such Commitment
Increase Effective Date, (ii) Schedule 2.01 hereof shall be amended and restated
to set forth all Lenders (including any CI Lenders) that will be Lenders
hereunder after giving effect to such Commitment Increase (which amended and
restated Schedule 2.01 shall be set forth in Annex I to the applicable Notice of
Commitment Increase) and the Administrative Agent shall distribute to each
Lender (including each CI Lender) a copy of such amended and restated Schedule
2.01, (iii) each CI Lender that complies with the provisions of this
Section 2.02 shall be a “Lender” for all purposes under this Agreement, (iv) all
calculations and payments of interest on the Loans shall take into account the
actual Commitments of each Lender and the principal amount outstanding of each
Loan made by such Lender during the relevant period of time, and (v) each
Lender’s share of the LC Exposure on such date shall automatically be deemed to
equal such Lender’s Applicable Percentage of the LC Exposure (such Applicable
Percentage for such Lender to be determined as of such Commitment Increase
Effective Date in accordance with its Commitment on such date as a percentage of
the Aggregate Commitment on such date) without further action by any party.

(f) Representations and Warranties; No Default. Each Commitment Increase shall
be deemed to constitute a representation and warranty by the Borrower on the
applicable Commitment Increase Effective Date that, at the time of and
immediately after giving effect to such Commitment Increase, (i) the
representations and warranties of the Borrower set forth in this Agreement are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to the extent that any representations and
warranties already are qualified or modified by materiality in the text thereof)
on and as of such Commitment Increase Effective

 

26



--------------------------------------------------------------------------------

Date, except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, on and as of such Commitment Increase
Effective Date, such representations and warranties shall continue to be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to the extent that any representations and warranties
already are qualified or modified by materiality in the text thereof) as of such
specified earlier date, and (ii) no Event of Default shall have occurred and be
continuing.

(g) Conditions to Effectiveness. No Commitment Increase shall become effective
until (i) the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower dated as of the applicable Commitment
Increase Effective Date (A) certifying and attaching the resolutions adopted by
the Borrower approving or consenting to such Commitment Increase, and
(B) certifying that the conditions of this Section 2.02 with respect to such
increase have been satisfied and (ii) the Administrative Agent shall have
received such other documents reasonably requested by the Administrative Agent
in connection therewith.

Section 2.03 Revolving Loans and Revolving Borrowings.

(a) Each Revolving Loan shall be made as part of a Revolving Borrowing
consisting of Revolving Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Revolving
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make
Revolving Loans as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Revolving Loan in accordance with the terms of
this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. Notwithstanding the
foregoing, an ABR Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required or requested
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(d). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten
(10) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

27



--------------------------------------------------------------------------------

Section 2.04 Requests for Borrowings. To request a Borrowing (other than
Swingline Borrowings, which shall be governed by Section 2.10), the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, facsimile or,
unless otherwise required by the Administrative Agent prior to such delivery,
electronic mail (PDF), to the Administrative Agent of a written Borrowing
Request in substantially the form of Exhibit C. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.03:

(a) the aggregate amount of the requested Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(e) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06(a).

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.05 Letters of Credit.

(a) General; Certain Conditions. Subject to the terms and conditions set forth
herein, each Issuing Bank agrees to issue Letters of Credit for the Borrower’s
own account, in a form reasonably acceptable to the Administrative Agent and
such Issuing Bank, at any time and from time to time during the Availability
Period (it being understood and agreed that the full Letter of Credit Maximum
Amount shall be available from any Issuing Bank); provided that no Letter of
Credit will be issued, amended, renewed, or extended:

(i) if such issuance, amendment, renewal or extension would cause (A) the total
LC Exposure to exceed the Letter of Credit Maximum Amount, or (B) the sum of the
aggregate Credit Exposures of all of the Lenders to exceed the Aggregate
Commitment;

 

28



--------------------------------------------------------------------------------

(ii) unless such Letter of Credit shall expire at or prior to the close of
business on the earlier of (A) one year after the issuance or extension thereof
and (B) the date that is five Business Days prior to the Maturity Date (unless
the applicable Issuing Bank has consented to such later expiry date and the
Borrower has Cash Collateralized the applicable Letter of Credit in an amount
equal to 100% of the Dollar Equivalent of the face amount of such Letter of
Credit on or before five Business Days prior to the Maturity Date);

(iii) unless such Letter of Credit is in form and substance acceptable to the
Issuing Bank issuing such Letter of Credit in its sole discretion;

(iv) unless, if requested by the Issuing Bank issuing such Letter of Credit, the
Borrower has delivered to such Issuing Bank a letter of credit application;
provided that in the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of such letter of credit
application, the terms and conditions of this Agreement shall control;

(v) if any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank issuing such
Letter of Credit from issuing, increasing or extending such Letter of Credit, or
any Legal Requirement applicable to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance, increase or extension of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Bank in good faith deems material to it;

(vi) if the issuance, increase or extension of such Letter of Credit would
violate one or more policies of the Issuing Bank issuing such Letter of Credit
applicable to letters of credit generally;

(vii) if such Letter of Credit is requested to be denominated in any currency
other than an Agreed Currency;

(viii) unless such Letter of Credit is a standby letter of credit;

(ix) unless such Letter of Credit is subject to either (A) the Uniform Customs
and Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the applicable Issuing Bank;
or

(x) if any Lender is at such time a Defaulting Lender hereunder, unless such
Defaulting Lender’s Fronting Exposure as to Letters of Credit has been fully
reallocated or Cash Collateralized pursuant to Section 2.21 below or the Issuing
Bank issuing such Letter of Credit has entered into other arrangements
(satisfactory to it in its sole discretion) with the Borrower or such Lender to
eliminate the Issuing Bank’s risk with respect to such Defaulting Lender.

 

29



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or transmit by facsimile (or
electronic communication, if arrangements for doing so have been approved by
such Issuing Bank) to the relevant Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (a)(ii) of this Section), the amount of such Letter
of Credit, which must be at least $100,000 (except with the consent of such
Issuing Bank), the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit, and certifying that (i) the requirements in Sections 4.02(a) and
(b) have been met and (ii) the issuance, amendment, renewal or extension of such
Letter of Credit would not cause (A) the total LC Exposure to exceed the Letter
of Credit Maximum Amount or (B) the sum of the aggregate Credit Exposures of all
Lenders to exceed the Aggregate Commitment. If requested by an Issuing Bank, the
Borrower also shall submit a letter of credit application on a form agreed
between the Borrower and such Issuing Bank in connection with any request for a
Letter of Credit.

(c) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that issues such Letter of Credit or the
Lenders, each Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in each Letter of Credit issued
by such Issuing Bank equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of each Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (d) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(d) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit issued by such Issuing Bank, the Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement (and as to any Foreign Currency L/C, in the Dollar
Equivalent of the Foreign Currency paid by the Issuing Bank under such Letter of
Credit) not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if

 

30



--------------------------------------------------------------------------------

such notice is received prior to 10:00 a.m., New York City time, on the day of
receipt, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that, if such LC Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.04 that such payment be financed
with an ABR Borrowing in the Dollar Equivalent of an equivalent amount and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the relevant Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the relevant Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of ABR Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

(e) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (d) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of:

(i) any lack of validity or enforceability of this Agreement or any Letter of
Credit Document, or any term or provision therein;

(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iii) payment by any Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit;

(iv) any amendment or waiver of or any consent to departure from any Letter of
Credit Documents;

(v) the existence of any claim, set-off, defense (other than the payment or
reimbursement in full of such obligations) or other right which the Borrower may
have at any time against any beneficiary or transferee of such Letter of Credit
(or any Persons for whom any such beneficiary or any such transferee may be
acting), any Issuing Bank, any Lender or any other person or entity, whether in
connection with this Agreement, the transactions contemplated in this Agreement
or in any Letter of Credit Documents or any unrelated transaction; or

 

31



--------------------------------------------------------------------------------

(vi) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.

(f) Liability. Neither the Administrative Agent, the Lenders nor the Issuing
Banks, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence, an unlawful act
or willful misconduct on the part of any Issuing Bank (as determined in a final,
non-appealable judgment by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank that issued such Letter of Credit may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by such Issuing Bank. Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by facsimile or, unless otherwise required by the Administrative
Agent or the Borrower prior to such delivery, electronic mail (PDF)) of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse or finance such LC Disbursement when due

 

32



--------------------------------------------------------------------------------

pursuant to paragraph (d) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of such
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (d) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by it thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

(j) Cash Collateralization.

(i) Establishment of Cash Collateral Account. If the Borrower is required to
deposit funds in the Cash Collateral Account pursuant to Section 2.05(k),
2.08(c), 2.11(c), 2.21, 5.09, 7.02, 7.03 or any other provision under this
Agreement, then the Borrower and the Administrative Agent shall establish the
Cash Collateral Account and the Borrower shall execute any documents and
agreements, including the Administrative Agent’s standard form assignment of
deposit accounts, that the Administrative Agent reasonably requests in
connection therewith to establish the Cash Collateral Account and grant the
Administrative Agent a first priority, perfected security interest in such
account and the funds therein. As collateral security for the payment and
performance of the Obligations of the Borrower under this Agreement, the
Borrower hereby grants to the Administrative Agent, for the benefit of the
Lender Parties, a first priority security interest in the Cash Collateral
Account and all cash and other property from time to time deposited or held in
such account, and all proceeds thereof, and any substitutions and replacements
therefor. If at any time Cash Collateral is subject to any right or claim of any
Person other than the Lender Parties as herein provided, or the total amount of
such Cash Collateral is less than the amount required to be deposited under this
Agreement, the Borrower will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by any Defaulting Lender).

(ii) Application of Funds. Moneys in such account (other than moneys required to
be deposited pursuant to Section 5.09) shall be applied by the Administrative
Agent to reimburse ratably the Issuing Banks for LC Disbursements for which they
have not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity

 

33



--------------------------------------------------------------------------------

of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Obligations of the Borrower under this Agreement. If the maturity
of the Loans has been accelerated in accordance with Article VII, any and all
collateral held by the Administrative Agent pursuant to Section 5.09 may be
applied by the Administrative Agent to satisfy the Obligations of the Borrower
under this Agreement.

(iii) Release of Funds. If (A) with respect to Cash Collateral deposited by the
Borrower pursuant to any provision of this Agreement other than Section 5.09, no
Default has occurred and is continuing, or (B) with respect to Cash Collateral
deposited by the Borrower pursuant to Section 5.09, at any time any amount of
Cash Collateral deposited by the Borrower pursuant to Section 5.09 exceeds the
amount from time to time expressly required to be deposited pursuant to clause
(a) or (b) of such Section 5.09, then, in each case, from time to time, within
three Business Days of the Borrower’s written request, the Administrative Agent
shall release to the Borrower any and all funds held in the Cash Collateral
Account above the aggregate amounts then expressly required, if any, to be
deposited and held as Cash Collateral under all relevant provisions of this
Agreement.

(iv) Administration of Cash Collateral Account. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over the Cash Collateral Account. Other than any interest earned on
the investment of such deposits, which investments shall be made, upon the
direction of the Borrower, in one or more Permitted Investments, at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. The
Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.

(k) Defaulting Lender. At any time that there shall exist a Defaulting Lender,
within two Business Days following receipt of the written request from the
Administrative Agent, the Borrower shall deposit into the Cash Collateral
Account an amount not less than 102% of such Issuing Bank’s Fronting Exposure
with respect to such Defaulting Lender if, and to the extent, required by
Section 2.21(a)(v).

(i) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided by the Borrower under this Section 2.05(k)
or by the Borrower or a Defaulting Lender under Section 2.21 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of LC Exposure (including,
as to Cash Collateral provided by a Defaulting Lender, any interest accrued on
such obligation) for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

 

34



--------------------------------------------------------------------------------

(ii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.05(k) or
Section 2.21 following (A) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (B) the determination by the Administrative Agent and such Issuing
Bank, acting reasonably, that there exists Cash Collateral in excess of the
amount required to be maintained pursuant to the terms of this Agreement;
provided that, subject to Section 2.21, the Person providing Cash Collateral and
such Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other Obligations.

Section 2.06 Funding of Revolving Borrowings.

(a) Each Lender shall make each Revolving Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Revolving Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower to the Administrative Agent in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(d) shall be
remitted by the Administrative Agent to the relevant Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Revolving Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s Applicable Percentage
of such Borrowing, the Administrative Agent may assume that such Lender has made
its Applicable Percentage of such Borrowing available to the Administrative
Agent on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. In such event, if a Lender has not in fact made its
Applicable Percentage of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

Section 2.07 Interest Elections; Conversions and Continuations.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Revolving Borrowing to a
different Type or to continue such Revolving Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Revolving Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Revolving Borrowing, and the Revolving Loans comprising each such portion shall
be considered a separate Revolving Borrowing.

 

35



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.04 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery, facsimile
or, unless otherwise required by the Administrative Agent prior to such
delivery, electronic mail (PDF) to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Revolving Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Revolving Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Revolving Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

36



--------------------------------------------------------------------------------

Section 2.08 Termination and Reduction of Commitments.

(a) General. Unless previously terminated, the Commitments shall terminate on
the Maturity Date.

(b) Optional.

(i) The Borrower may at any time terminate in whole, or from time to time reduce
in part the unused portion of the Aggregate Commitment; provided that (A) each
partial reduction of the Aggregate Commitment shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and (B) the
Borrower shall not terminate or reduce the Aggregate Commitment if, after giving
effect to any concurrent payment or prepayment of the Loans in accordance with
Section 2.11, the sum of the Credit Exposures would exceed the Aggregate
Commitment.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate in whole or reduce the Aggregate Commitment under this paragraph
(b) at least three Business Days prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination in
whole of the Aggregate Commitment delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Aggregate
Commitment shall be permanent and may not be reinstated except pursuant to
Section 2.02. Each reduction of the Aggregate Commitment shall be made ratably
among the Lenders in accordance with their respective Commitments.

(c) Defaulting Lender. At any time when a Lender is then a Defaulting Lender,
the Borrower, at the Borrower’s election, may elect to reduce or terminate such
Defaulting Lender’s Commitment hereunder; provided that (i) the Borrower must
elect to either terminate such Defaulting Lender’s entire Commitment or
terminate such Defaulting Lender’s entire unused Commitment, (ii) if the
Borrower elects to terminate such Defaulting Lender’s entire Commitment, the
Borrower shall pay to the Administrative Agent all amounts owed by the Borrower
in respect of such terminated Commitment amount to such Defaulting Lender in its
capacity as a Lender under this Agreement and under the other Loan Documents and
shall, to the extent such Defaulting Lender’s ratable share of the LC Exposure
has not been, or has only partially been, reallocated pursuant to Section 2.21,
deposit into the Cash Collateral Account Cash Collateral in the amount equal to
102% of the Fronting Exposure attributable to such Defaulting Lender, and
(iii) such termination shall not be permitted if an Event of Default has
occurred and is continuing. Upon written notice to the Defaulting Lender and the
Administrative Agent of the Borrower’s election to terminate such Defaulting
Lender’s entire Commitment pursuant to this clause (c) and the payment and
deposit of amounts (if any) required to be made by the Borrower under clause
(ii) above, (A) such Defaulting Lender shall cease to be a “Lender” hereunder
for all purposes except that such Lender’s rights and obligations as a Lender
under Sections 2.15, 2.17, 8.06 and 9.03 shall continue with respect to events
and occurrences

 

37



--------------------------------------------------------------------------------

occurring before or concurrently with its ceasing to be a “Lender” hereunder,
(B) such Defaulting Lender’s Commitment shall be deemed terminated in whole and
(C) such Defaulting Lender shall be relieved of its obligations hereunder as a
“Lender” except pursuant to surviving obligations (including Sections 2.17 and
9.12 and as to its indemnification obligations under Article 8 with respect to
events and occurrences occurring before or concurrently with its ceasing to be a
“Lender” hereunder), provided that any such termination will not be deemed to be
a waiver or release of any claim by the Borrower, the Administrative Agent, the
Swingline Lender, any Issuing Bank or any Lender against such Defaulting Lender.

Section 2.09 Repayment of Loans; Evidence of Debt.

(a) Repayment. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of (i) each Revolving Loan on the Maturity Date and (ii) each Swingline
Loan on the Swingline Payment Date applicable to such Swingline Loan.

(b) Maintenance of Accounts by Lenders and Swingline Lender. Each Lender and the
Swingline Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender or the
Swingline Lender resulting from each Loan made by such Lender or Swingline
Lender, including the amounts of principal and interest payable and paid to such
Lender or Swingline Lender from time to time hereunder.

(c) Maintenance of Accounts by Administrative Agent. The Administrative Agent
shall maintain accounts in which it shall record (i) the amount of each Loan
made hereunder, the Type thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(d) Prime Facie Evidence. The entries made in the accounts maintained pursuant
to paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender, the Swingline Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

(e) Revolving Notes. Any Lender may request that Revolving Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a Revolving Note payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in substantially the form of Exhibit D. Thereafter, the Loans
evidenced by such Revolving Notes and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more Revolving Notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

38



--------------------------------------------------------------------------------

(f) Swingline Note. The Swingline Lender may request that Swingline Loans made
by it be evidenced by a promissory note. In such event, the Borrower shall
prepare, execute and deliver to such Swingline Lender a Swingline Note payable
to the order of the Swingline Lender and in substantially the form of Exhibit E.
Thereafter, the Swingline Loans evidenced by such Swingline Note and interest
thereon shall at all times be represented by such Swingline Note.

(g) Return of Notes. With respect to each Lender and Swingline Lender holding a
Note, upon the full and final payment by the Borrower to such Lender (or to the
Administrative Agent for the account of such Lender) or the Swingline Lender of
all amounts due under any Note payable to such Lender or Swingline Lender, and
the termination of the Commitment of such Lender or Swingline Lender, as
applicable, such Lender and Swingline Lender agrees to return such Note to the
Borrower with reasonable promptness.

Section 2.10 Swingline Loans.

(a) Facility. On the terms and conditions set forth in this Agreement, and if an
AutoBorrow Agreement is in effect, subject to the terms and conditions of such
AutoBorrow Agreement, the Swingline Lender shall, from time to time on any
Business Day during the Availability Period, make Swingline Loans to the
Borrower which shall be due and payable on the Swingline Payment Date,
notwithstanding the fact that such Swingline Loans, when aggregated with the
Credit Exposure of the Swingline Lender in its capacity as a Lender, may exceed
the amount of such Lender’s Commitment; provided that (i) after giving effect to
such Swingline Loan, (A) the aggregate outstanding principal amount of all
Swingline Loans shall not exceed the Swingline Sublimit Amount in effect at such
time and (B) the aggregate Credit Exposures of all Lenders shall not exceed the
Aggregate Commitment in effect at such time; (ii) no Swingline Loan shall be
made by the Swingline Lender if the conditions set forth in Section 4.02 have
not been met as of the date of such Swingline Loan, it being agreed by the
Borrower that the giving of the applicable Notice of Borrowing and the
acceptance by the Borrower of the proceeds of such Swingline Loan shall
constitute a representation and warranty by the Borrower that on the date of
such Swingline Loan such conditions have been met; (iii) each Swingline Loan
shall be in an aggregate amount not less than $100,000 and in integral multiples
of $100,000 in excess thereof; and (iv) if an AutoBorrow Agreement is in effect,
such additional terms and conditions of such AutoBorrow Agreement shall have
been satisfied, and in the event that any of the terms of this Section 2.10(a)
conflict with such AutoBorrow Agreement, the terms of such AutoBorrow Agreement
shall govern and control. No Lender shall have any rights or obligations under
any AutoBorrow Agreement, but each Lender shall have the obligation to purchase
and fund risk participations in the Swingline Loans and to refinance Swingline
Loans as provided below.

(b) Prepayment. Within the limits expressed in this Agreement, amounts advanced
pursuant to Section 2.10(a) may from time to time be borrowed, prepaid without
penalty, and reborrowed. If the aggregate outstanding principal amount of the
Swingline Loans ever exceeds the Swingline Sublimit Amount, the Borrower shall,
upon receipt of written notice of such condition from the Swingline Lender,
prepay the outstanding principal of the Swingline Loans in the amount of such
excess. If an AutoBorrow Agreement is in effect, each prepayment of a Swingline
Borrowing shall be made as provided in such AutoBorrow Agreement.

 

39



--------------------------------------------------------------------------------

(c) Reimbursements for Swingline Obligations.

(i) The Borrower agrees to pay to the Swingline Lender the principal amount of
such Swingline Loans and interest, fees, and other amounts owed by the Borrower
with respect to the Swingline Loans when due and payable under the terms of this
Agreement and, if an AutoBorrow Agreement is in effect, in accordance with the
terms of such AutoBorrow Agreement. If the Borrower does not pay to the
Swingline Lender any such amounts when due and payable, the Swingline Lender may
upon notice to the Administrative Agent request the satisfaction of such
obligation by the making of a Revolving Borrowing in the amount equal to such
unpaid amount. Upon such request, the Borrower shall be deemed to have requested
the making of a Revolving Borrowing of ABR Loans in the amount of such
obligation and the transfer of the proceeds thereof to the Swingline Lender. The
Administrative Agent shall promptly forward notice of such Revolving Borrowing
to the Borrower and the Lenders, and each Lender shall, regardless of whether
(A) the conditions in Section 4.02 have been met, (B) such notice complies with
Section 2.04, or (C) a Default has occurred and is continuing, make available
such Lender’s Applicable Percentage of such Revolving Borrowing to the
Administrative Agent, and the Administrative Agent shall promptly deliver the
proceeds thereof to the Swingline Lender for application to such amounts owed to
the Swingline Lender. The Borrower hereby unconditionally and irrevocably
authorizes, empowers, and directs the Swingline Lender to make such requests for
Revolving Borrowings on behalf of the Borrower, and the Lenders to make
Revolving Loans to the Administrative Agent for the benefit of the Swingline
Lender in satisfaction of such obligations. The Administrative Agent and each
Lender may record and otherwise treat the making of such Revolving Borrowings as
the making of a Revolving Borrowing to the Borrower under this Agreement as if
requested by the Borrower. Nothing herein is intended to release the Borrower’s
obligations with respect to Swingline Loans, but only to provide an additional
method of payment therefor. The making of any Borrowing under this
Section 2.10(c) shall not constitute a cure or waiver of any Default or Event of
Default, other than the payment Default or Event of Default which is satisfied
by the application of the amounts deemed advanced hereunder, caused by the
Borrower’s failure to comply with the provisions of this Agreement.

(ii) If at any time, the Commitments shall have expired or be terminated while
any Swingline Loan is outstanding, each Lender, at the sole option of the
Swingline Lender, shall either (A) notwithstanding the expiration or termination
of the Commitments, make a Revolving Loan as an ABR Loan, or (B) be deemed,
without further action by any Person, to have purchased from the Swingline
Lender a participation in such Swingline Loan, in either case in an amount equal
to such Lender’s Applicable Percentage of the outstanding aggregate principal
balance of the Swingline Loans. The Administrative Agent shall notify each such
Lender of the amount of such Revolving Loan or participation, and such Lender
will transfer to the Administrative Agent for the account of the Swingline
Lender on the next Business Day following such notice, in immediately available
funds, the amount of such Revolving Loan or participation.

(iii) If any such Lender shall not have so made its Revolving Loan or its
participation available to the Administrative Agent pursuant to this
Section 2.10, such Lender agrees to pay interest thereon for each day from such
date until the date such amount is paid at the lesser of (A) the Federal Funds
Effective Rate for such day for the first three days and

 

40



--------------------------------------------------------------------------------

thereafter the interest rate applicable to the Revolving Loan and (B) the
Maximum Rate. Whenever, at any time after the Administrative Agent has received
from any Lender such Lender’s Revolving Loan or participation in a Swingline
Loan, the Administrative Agent receives any payment on account thereof, the
Administrative Agent will pay to such Lender its participating interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s Revolving Loan or participating
interest was outstanding and funded), which payment shall be subject to
repayment by such Lender if such payment received by the Administrative Agent is
required to be returned. Each Lender’s obligation to make such Revolving Loan or
purchase such participation pursuant to this Section 2.10 shall be absolute and
unconditional and shall not be affected by any circumstance, including (1) any
set-off, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have against the Swingline Lender, the Administrative Agent
or any other Person for any reason whatsoever; (2) the occurrence or continuance
of a Default or the termination of the Commitments; (3) any breach of this
Agreement by the Borrower or any other Lender; or (4) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
Each Swingline Loan, once so participated by any Lender, shall cease to be a
Swingline Loan with respect to that amount for purposes of this Agreement, but
shall continue to be a Revolving Loan.

(d) Method of Borrowing. If an AutoBorrow Agreement is in effect, each Swingline
Borrowing shall be made as provided in such AutoBorrow Agreement or pursuant to
a request in accordance with the immediately succeeding sentence. Except as
provided in clause (c) above and except for Swingline Borrowings made pursuant
to an AutoBorrow Agreement, each request for a Swingline Loan shall be made
pursuant to telephone notice to the Swingline Lender given no later than 11:00
a.m. (New York time) on the date of the proposed Swingline Loan, promptly
confirmed by a completed and executed Notice of Borrowing sent by facsimile or,
unless otherwise required by the Administrative Agent or Swingline Lender prior
to such delivery, electronic mail (PDF), to the Administrative Agent and the
Swingline Lender. The Borrower shall specify in its telephone notice, which
shall be confirmed in the Notice of Borrowing, the interest rate at which such
Swingline Borrowing shall bear interest in accordance with Section 2.13(c). If
no election as to the interest rate is specified, then the requested Swingline
Borrowing shall bear interest at the rate specified in Section 2.13(c)(i). The
Swingline Lender will promptly (and in any event not later than 3:00 p.m. on the
borrowing date specified in such Notice of Borrowing) make the Swingline Loan
available to the Borrower at the Borrower’s account with the Administrative
Agent.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans
(provided that any failure of the Swingline Lender to provide such invoice shall
not release the Borrower from its obligation to pay such interest). Until each
Lender funds its Revolving Loan or participation pursuant to clause (c) above,
interest in respect of such Lender’s Applicable Percentage of the Swingline
Loans shall be solely for the account of the Swingline Lender.

(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

 

41



--------------------------------------------------------------------------------

(g) Defaulting Lender. Notwithstanding anything herein to the contrary, the
Swingline Lender shall not be obligated to make a Swingline Loan at such time a
Defaulting Lender exists hereunder, unless such Defaulting Lender’s Fronting
Exposure as to Swingline Loans has been fully reallocated or Cash Collateralized
pursuant to Section 2.21 below or the Swingline Lender has entered into other
arrangements (satisfactory to it in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the Swingline Lender’s risk with respect to
such Defaulting Lender.

Section 2.11 Prepayment of Loans.

(a) Right to Prepay; Ratable Prepayment. The Borrower shall have the right at
any time and from time to time to prepay any principal amount of any Loan as
provided in this Section 2.11 and, with respect to Swingline Loans,
Section 2.10(b). Each payment of any Loan pursuant to this Section 2.11 shall be
made in a manner such that all Loans comprising part of the same Borrowing are
paid in whole or ratably in part (other than Loans owing to a Defaulting Lender
as provided in Section 2.21).

(b) Optional. The Borrower may elect to prepay the Loans without penalty or
premium (except as set forth in Section 2.16) by giving notice to the
Administrative Agent by telephone (confirmed by facsimile or, unless otherwise
required by the Administrative Agent prior to such delivery, electronic mail
(PDF)) of such prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.03. Full
prepayments of any Borrowing are permitted without restriction of amounts. In
addition to the foregoing, if an AutoBorrow Agreement is in effect, any
prepayment of Swingline Loans may also be made as provided in such AutoBorrow
Agreement.

(c) Mandatory. If, on any Business Day, the aggregate Credit Exposures of all
Lenders exceeds the Aggregate Commitment (an “Excess”), then the Borrower shall,
within two Business Days after the earlier of (A) the Borrower’s receipt of
written notice of an Excess from the Administrative Agent and (B) the date any
Responsible Officer of the Borrower has actual knowledge of such Excess, solely
to the extent of such Excess: first, prepay to the Swingline Lender the
outstanding principal amount of the Swingline Loans; and second, prepay to the
Administrative Agent, for the ratable account of each of the Lenders, in whole
or in part, a principal amount of Revolving Loans comprising part of the same
Borrowing(s) selected by the Borrower that will eliminate the Excess; provided,
that in the event an Excess remains after prepayment in full of all of the
Revolving Loans, the Borrower shall deposit Cash Collateral in an amount equal
to the remaining Excess into the Cash Collateral Account.

 

42



--------------------------------------------------------------------------------

(d) Interest; Costs. Prepayments shall be accompanied by accrued interest on the
amount prepaid to the extent required by Section 2.13 and any break funding
payments to the extent required by Section 2.16.

Section 2.12 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of such Lender’s unused Commitment during
the period from and including the Effective Date to but excluding the date on
which such Commitment terminates. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof. For purposes of this Section 2.12(a) only,
amounts advanced as Swingline Loans shall not reduce the amount of the unused
Commitments. All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any fees accruing during such period
pursuant to this Section 2.12(a) (without prejudice to the rights of the
Non-Defaulting Lenders in respect of such fees).

(b) Fees for Letters of Credit. The Borrower agrees to pay:

(i) to the Administrative Agent for the account of each Lender a participation
fee with respect to each Lender’s participations in (A) Performance Letters of
Credit, which shall accrue at the Applicable Rate on the average daily amount of
such Lender’s LC Exposure attributable to Performance Letters of Credit
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure and (B) Letters of Credit other
than Performance Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure attributable to such Letters
of Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure; and

(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate set
forth in the Fee Letter between the Borrower and such Issuing Bank on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) associated with Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date

 

43



--------------------------------------------------------------------------------

to occur after the Effective Date; provided that all such fees shall be payable
on the date on which the Commitments terminate and any such fees accruing after
the date on which the Commitments terminate shall be payable on demand. Any
other fees payable to any Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(c) Other Fees. The Borrower agrees to pay, without duplication, (i) the fees
set forth in each Fee Letter and (ii) to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(d) Generally. All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it, or to each Joint Lead Arranger, in the
case of fees payable directly to it pursuant to the applicable Fee Letter) for
distribution, in the case of commitment fees, and participation fees, to the
Lenders. Fees paid shall not be refundable under any circumstances.

Section 2.13 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(c) Swingline Loans. The Loans comprising each Swingline Borrowing shall bear
interest, at the Borrower’s option (which shall be specified in accordance with
Section 2.10(d)), at (i) the Alternate Base Rate plus the Applicable Rate for
ABR Loans or (ii) Daily One-Month LIBOR plus the Applicable Rate for Eurodollar
Loans.

(d) Default Rate. Notwithstanding the foregoing, if any principal of or interest
on any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(e) Payment. Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

44



--------------------------------------------------------------------------------

(f) Computations of Interest. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Eurodollar Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans
included in such Borrowing for such Interest Period; or

(c) the rates referenced in the definition of “Eurodollar Rate” cease to be an
interest rate benchmark for short term interest rates;

then the Administrative Agent shall give notice thereof and the reason therefor
(in reasonable detail) to the Borrower and the Lenders by telephone, facsimile
or, unless otherwise required by the Borrower or any Lender prior to such
delivery, electronic mail (PDF) as promptly as practicable thereafter and,
(i) until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist (which the
Administrative Agent shall use reasonable efforts to do promptly after such
circumstances cease to exist), (A) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (B) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing and (ii) solely in the case of the circumstance described in clause
(c) above, if either the Borrower or the Required Lenders shall so request, the
Borrower and the Administrative Agent will negotiate in good faith to amend the
definition of “Eurodollar Base Rate” to incorporate a successor benchmark rate
that is acceptable to the Borrower, the Administrative Agent and the Required
Lenders; provided that if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

Section 2.15 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Eurodollar Rate) or any Issuing Bank;

 

45



--------------------------------------------------------------------------------

(ii) subject any Lender or any Issuing Bank to any Taxes (other than any
(A) Indemnified Taxes or (B) Taxes described in clauses (a)(ii) and (b) through
(d) of the definition of Excluded Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or such Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or
any other amount), then, upon the written request of such Lender or Issuing
Bank, as the case may be, the Borrower will pay (but without duplication) to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Bank reasonably
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such Issuing Bank’s capital or on the capital of such Lender’s or such Issuing
Bank’s holding company, if any, as a consequence of this Agreement, the
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Bank, to a level below that which such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or such
Issuing Bank’s policies and the policies of such Lender’s or such Issuing Bank’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender or such Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company for any
such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section, which certificate shall describe in
reasonable detail an explanation of the basis thereof, shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 20 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that

 

46



--------------------------------------------------------------------------------

such Lender or such Issuing Bank, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor and
provides a certificate in accordance with Section 2.15(c); provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.16 Foreign Exchange Costs; Break Funding Payments.

(a) Foreign Exchange Costs. Upon demand of any Issuing Bank (with a copy to the
Administrative Agent) from time to time, the Borrower shall compensate such
Issuing Bank for and hold such Issuing Bank harmless from any loss, cost or
expense incurred by it as a result of any payment by the Borrower to reimburse
drawings made under any Foreign Currency L/C in a currency other than the
Foreign Currency in which such Foreign Currency L/C is denominated, including
any foreign exchange losses and any loss or expense arising from the performance
of any foreign exchange contract.

(b) Break Funding Payments. In the event of (i) the payment of any principal of
any Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise), (ii) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise), (iii) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(b) and is revoked in accordance therewith), other
than by reason of a failure of such Lender to make such Loan at a time when the
conditions in Section 4.02 have been met, or (iv) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for any loss, cost
or expense (including any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain a Eurodollar Loan or from fees
payable to terminate the deposits from which such funds were obtained)
attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan attributable to any
such event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (A) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurodollar
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (B) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for Dollar deposits of a comparable amount and period from other
banks in the eurodollar market. If any Lender makes such a claim for
compensation, pursuant to this Section 2.16(b), such Lender shall provide to the
Borrower (with a copy to the Administrative Agent) a certificate executed by an
officer of such Lender setting forth the amount of such loss, cost or expense in
reasonable detail (including an explanation of the basis for and the computation
of such loss, cost or expense) no later than ninety (90) days after the event
giving rise to the claim for compensation, and the amounts shown on such
certificate shall be prima facie evidence of such Lender’s entitlement thereto.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

47



--------------------------------------------------------------------------------

Section 2.17 Taxes.

(a) Issuing Bank. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Taxes, except as required by applicable Legal Requirement. If
any applicable Legal Requirement (as determined in the good faith discretion of
an applicable Withholding Agent) requires the deduction or withholding of any
Taxes from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with the applicable Legal Requirement and,
if such Taxes are Indemnified Taxes, then the sum payable by the Borrower shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 2.17(a)) the applicable Recipient of such payment
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(c) Payment of Other Taxes. In addition, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with the applicable
Legal Requirement, or at the option of the Administrative Agent, timely
reimburse it for the payment of, any Other Taxes for which the Administrative
Agent has furnished to the Borrower the original or certified copy of any
receipts of or from the relevant Governmental Authority reflecting the payment
of such Other Taxes to the relevant Governmental Authority.

(d) Indemnification by the Borrower. The Borrower shall indemnify (but without
duplication) each Recipient within 30 days after written demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposes or
asserted on amounts payable under this Section 2.17) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable out-of-pocket third party expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
except that Indemnified Taxes shall not include any such Taxes arising or
resulting from such Recipient’s gross negligence, willful misconduct or unlawful
act, as determined in a final and non-appealable judgment by a court of
competent jurisdiction, provided, however, that the applicable Recipient shall
have, together with the such written demand, also furnished to the Borrower a
certification in reasonable detail of such amount of such Indemnified Taxes and
expenses for which indemnification is being sought and certified copies of any
receipts reflecting the payment of all such Indemnified Taxes and expenses which
shall be conclusive absent manifest error. Notwithstanding anything in clause
(d) to the contrary, no Recipient shall be indemnified for any Taxes that would
otherwise constitute Indemnified Taxes hereunder unless such Recipient makes
written demand on the Borrower for reimbursement hereunder no later than 180
days after the

 

48



--------------------------------------------------------------------------------

earlier of (i) the date on which such Recipient makes payment of the Indemnified
Taxes or Other Taxes and (ii) the date on which the relevant Governmental
Authority makes written demand upon such Recipient for payment of the
Indemnified Taxes or Other Taxes (for purposes of this clause (ii), “written
demand” means a written notice that includes the amount of such Indemnified
Taxes or Other Taxes); provided, further that, if the Indemnified Taxes imposed
or asserted giving rise to such claims are retroactive, then the 180 day period
referred to in the foregoing sentences shall be extended to include the period
of the retroactive effect thereof. In the event that such Recipient fails to
give the Borrower such timely notice as provided herein, the Borrower shall not
have any obligation to pay such claim for reimbursement.

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority
pursuant to Section 2.17(a) or (b), the Borrower shall deliver to the
Administrative Agent the original or a certified copy of any receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other reasonable evidence of such payment reasonably
satisfactory to the Administrative Agent; provided, however, the foregoing shall
not be construed to require the Borrower to make available its Tax returns (or
any other information relating to its Taxes which it deems confidential) to the
Administrative Agent, any Lender or any other Person.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments (or any payment) made
hereunder or under any of the other Loan Documents shall deliver to the Borrower
and the Administrative Agent, at the time or times prescribed by applicable
Legal Requirement or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Legal Requirement or reasonably requested by any Withholding Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, each Lender shall timely deliver to the Borrower and
the Administrative Agent such other documentation prescribed by an applicable
Legal Requirement or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender and/or the Administrative Agent is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections (ii)(A), (ii)(B), (ii)(C) and (ii)(D) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a United States Person shall deliver to the Borrower or
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), properly
completed and executed originals of IRS Form W-9 certifying that such Lender is
exempt from United States federal backup withholding Tax;

 

49



--------------------------------------------------------------------------------

(B) any Foreign Lender shall to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Borrower or the Administrative Agent) on or prior
to the date on which such Foreign Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), whichever of the following is applicable: (i) in the
case of a Foreign Lender claiming the benefits of an income tax treaty to which
the United States is a party (x) with respect to payments of interest under any
Loan Document, properly completed and executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document,
properly completed and executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “business profits” or “other income” article of such tax treaty;
(ii) properly completed and executed originals of IRS Form W-8ECI; (iii) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit G-1 to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, is not a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, and is not a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) properly completed and executed originals of IRS Form W-8BEN; or (iv) to the
extent a Foreign Lender is not the beneficial owner, properly completed and
executed originals of IRS Form W-8IMY, accompanied by properly completed and
executed originals of IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, properly
completed and executed originals of IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership for United States federal income tax purposes
and one or more direct or indirect partners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Legal
Requirement as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Legal Requirement to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by applicable Legal Requirement and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Legal Requirement

 

50



--------------------------------------------------------------------------------

(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and/or the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(g) Obligation to Update Obsolete/Inaccurate Forms, Certifications and Other
Documentation. Each Lender agrees that if any form, certification or other
documentation it previously delivered to the Borrower or the Administrative
Agent expires or becomes obsolete or inaccurate in any respect, it shall
promptly update and/or make accurate such form, certification and/or
documentation and shall promptly deliver same to the Borrower and the
Administrative Agent or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to, or for, which it has been indemnified pursuant to this Section 2.17, or
with respect to which the Borrower has paid additional amounts, pursuant to this
Section 2.17, it shall promptly pay over such refund to the Borrower (but only
to the extent of indemnity and other payments made by and/or in respect of the
Borrower under this Section 2.17 with respect to the Taxes giving rise to such
refund), net of (but without duplication) all reasonable out-of-pocket expenses
of such indemnified Recipient and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided,
that the Borrower, upon the request of such Lender, agrees to repay such of the
amount of the refund paid over to the Borrower pursuant to this Section 2.17(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Recipient in the event and to the extent of the
amount of the refund (and penalties, interest or other charges) that such
Recipient is required to repay to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the
Administrative Agent or such Lender be required to pay any amount to the
Borrower pursuant to this paragraph (h) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.17(h) shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

(i) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

51



--------------------------------------------------------------------------------

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payment Procedures. The Borrower shall make each payment required to be made
by it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, Section 2.16 or
Section 2.17, or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without deduction, setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at such location in the
United States as the Administrative Agent shall designate in writing to the
Borrower, except payments to be made directly to an Issuing Bank as expressly
provided herein and except that payments pursuant to Section 2.15, Section 2.16,
Section 2.17 and Section 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. All payments hereunder shall be made in Dollars.

(b) Non-Business Day Payments. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension; provided
that if such extension would cause payment of interest on or principal of
Eurodollar Loans to be made in the next following calendar month, such payment
shall be made on the immediately preceding Business Day.

(c) Sharing of Payments, Etc. If any Lender shall, by exercising any right of
set off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and
(ii) purchase (for cash at face value) participations in the Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that:

(A) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(B) the provisions of this paragraph (c) shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph (c) shall apply).

 

52



--------------------------------------------------------------------------------

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Legal Requirements, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c) or (d), Section 2.06(b), Section 2.18(d) or
Section 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders. Notwithstanding
anything herein to the contrary:

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.15, or if the Borrower is required to pay any
Indemnified Taxes or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or Section 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) Replacement Lender. If (i) any Lender requests compensation under
Section 2.15, (ii) the Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, (iii) any Lender is a Defaulting Lender,
(iv) any Lender gives notice pursuant to Section

 

53



--------------------------------------------------------------------------------

2.20, (v) any Lender shall decline to consent to a modification or waiver of the
terms of this Agreement or any other Loan Document requested by the Borrower, or
(vi) any Lender has, or is 100% owned, directly or indirectly, by a company that
has, a non-investment grade rating from Moody’s or S&P or another nationally
recognized rating agency, then the Borrower may, at its sole expense and effort
(and in the case of a Defaulting Lender, the Administrative Agent may), upon
notice to such Lender and the Administrative Agent (or, if elected by the
Administrative Agent with respect to a Defaulting Lender, upon notice by the
Administrative Agent to the Borrower), require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee permitted by Section 9.04 that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(A) each party required to consent to such assignment under Section 9.04 shall
have provided its prior written consent to such assignment;

(B) as to assignments required by the Borrower, the Administrative Agent shall
have been paid the assignment fee (if any) specified in Section 9.04;

(C) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

(D) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments
thereafter;

(E) such assignment does not conflict with applicable Legal Requirements; and

(F) in the case of any assignment(s) resulting from any Lender(s) that have
declined to consent to a modification or waiver of the terms of this Agreement
or any other Loan Document requested by the Borrower, such modification or
waiver would receive approval of the Required Lenders, after giving effect to
such assignment(s).

A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 2.19 and to the extent permitted under
applicable Legal Requirements, each Lender hereby designates and appoints the
Administrative Agent as true and lawful agent and attorney-in-fact, with full
power and authority, for and on behalf of and in the name of such Lender to
execute, acknowledge and deliver the Assignment and Assumption required
hereunder if such Lender is a Defaulting Lender and such Lender shall be bound
thereby as fully and effectively as if such Lender had personally executed,
acknowledged and delivered the same. In lieu of the Borrower or the
Administrative Agent replacing a Defaulting Lender as provided in this Section
2.19, the Borrower may terminate such Defaulting Lender’s Commitment as provided
in Section 2.08(c).

 

54



--------------------------------------------------------------------------------

Section 2.20 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make or maintain such Eurodollar Loans (the “Affected
Loans”) shall be suspended until such time as such Lender may again make and
maintain such Eurodollar Loans and (b) all Affected Loans which would otherwise
be made by such Lender shall be made instead as ABR Loans (and, if such Lender
so requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Affected Loans to such day, or, if such
Lender may not lawfully continue to maintain such Affected Loans, on the date
specified by such Lender in such notice) and, to the extent that Affected Loans
are so made as (or converted into) ABR Loans, all payments of principal which
would otherwise be applied to such Lender’s Affected Loans shall be applied
instead to its ABR Loans. Each Lender shall use commercially reasonable efforts
(consistent with its internal policies that are generally applicable to other
borrowers and legal and regulatory restrictions) to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would avoid the need for such notice and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

Section 2.21 Defaulting Lender.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. The Commitment and Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders (or
each Lender), the Required Lenders or each adversely affected Lender have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 9.02); provided that any waiver, amendment or
modification (A) that would (1) increase the Commitment of such Defaulting
Lender, (2) reduce the principal of, or interest on, any Revolving Loan owed or
to be owed to such Defaulting Lender, (3) reduce any fees payable to such
Defaulting Lender, or (4) postpone or extend any date fixed for any payment of
principal of, or interest on, any Revolving Loan, including the Maturity Date or
for any payment of any fees payable to such Defaulting Lender hereunder, or
(B) requiring the consent of all Lenders or each adversely affected Lender which
adversely affects such Defaulting Lender differently than all other Lenders or
all other adversely affected Lenders, as the case may be, shall require the
consent of such Defaulting Lender.

 

55



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be reasonably determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuing Bank or the Swingline
Lender hereunder; third, to Cash Collateralize each Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender in accordance with
Section 2.05(k); fourth, as the Borrower may request (so long as no Default or
Event of Default is continuing), to the funding of any Loan hereunder in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (a) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (b) Cash Collateralize each Issuing Bank’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.05(k);
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default is continuing, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (1) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (2) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.01 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Exposure and Swingline Loans are held by the Lenders pro
rata in accordance with their respective Commitments without giving effect to
Section 2.21(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fees under
Section 2.12(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

56



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive fees under
Section 2.12(b)(i) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which such Defaulting Lender has provided Cash
Collateral pursuant to Section 2.21(a)(ii) or otherwise.

(C) With respect to any fee under Section 2.12(b)(i) not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall (1) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
LC Exposure that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (2) pay to the applicable Issuing Bank the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (3) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Exposure and Swingline Loans
shall be reallocated (effective on the day such Lender becomes a Defaulting
Lender) among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentage (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (A) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (B) such reallocation does not cause
the Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, within two Business Days
following the written request of the Administrative Agent, any Issuing Bank or
the Swingline Lender, without prejudice to any right or remedy available to it
hereunder or under any Legal Requirement, provide Cash Collateral in an amount
not less than 102% of the Swingline Lender’s and each Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with their
respective Commitments (without giving effect to Section 2.21(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that

 

57



--------------------------------------------------------------------------------

no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is reasonably satisfied that it will have no Fronting Exposure
after giving effect thereto.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. Each of the Borrower and its Significant
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

Section 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate action. Each Loan Document has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, or any filings that the Borrower or its
Affiliates may be required to make with the Securities and Exchange Commission,
(b) will not contravene in any material respect any applicable Legal Requirement
of any Governmental Authority, (c) will not violate the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries,
(d) will not violate or result in a default under any indenture, material
agreement or other material instrument binding upon the Borrower or any of its
Subsidiaries or its assets or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, except to the
extent that such violation, default or payment, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect and (e) will not result in the creation or imposition of any Lien (other
than a Permitted Encumbrance) on any asset of the Borrower or any of its
Subsidiaries.

 

58



--------------------------------------------------------------------------------

Section 3.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended December 31, 2011, audited by Deloitte &
Touche LLP, independent public accountants, and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended June 30, 2012, certified by its
chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP (except as expressly noted therein),
subject to year end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

(b) Since December 31, 2011, no event, development or circumstance has occurred
that has had or could reasonably be expected to have a Material Adverse Effect.

Section 3.05 Properties. Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for Permitted Encumbrances or except where the
failure to have such title or leasehold interest could not reasonably be
expected to result in a Material Adverse Effect.

Section 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that draws into question the validity or enforceability of this
Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or could reasonably be expected to result in, a Material Adverse Effect.

Section 3.07 Compliance with Laws and Agreements; No Default. Each of the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, material agreements and other material instruments binding upon it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default or Event of Default has occurred and is continuing.

 

59



--------------------------------------------------------------------------------

Section 3.08 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all United States federal income tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

Section 3.11 Disclosure. All factual information (taken as a whole) furnished by
or on behalf of the Borrower in writing to the Administrative Agent in
connection with this Agreement or the Confidential Information Memorandum did
not, as of the date such information was furnished (or, if such information
expressly related to a specific date, as of such specific date), contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein (taken as a whole), in the light of the
circumstances under which such information was furnished, not misleading, except
for such statements, if any, as have been updated, corrected, supplemented,
superseded or modified pursuant to a written correction or supplement furnished
or made available to the Administrative Agent prior to the date this
representation is made or deemed made.

Section 3.12 OFAC. Neither the Borrower nor any of its Subsidiaries (a) is an
“enemy” or an “ally of enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), as
amended, (b) is in violation of (i) the Trading with the Enemy Act, as amended,
or (ii) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any other
applicable anti-money laundering, economic sanctions, enabling legislation or
executive order relating thereto, or (c) is a Sanctioned Person. No part of the
proceeds of any Extension of Credit hereunder will be used by the Borrower
directly or indirectly in violation of any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any other applicable anti-money laundering, economic
sanctions enabling legislation or executive order relating thereto.

ARTICLE IV

Conditions

Section 4.01 Effective Date. The obligations of the Lenders to make Loans, of
the Swingline Lender to make Swingline Loans and of each Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

 

60



--------------------------------------------------------------------------------

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or electronic transmission (PDF) of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Duane Morris LLP, counsel for the Borrower, substantially in the form
of Exhibit F, and covering such other matters relating to the Borrower, the Loan
Documents or the Transactions as the Required Lenders shall reasonably request.
The Borrower hereby requests such counsel to deliver such opinion to the
Administrative Agent and the Lenders.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received the financial statements
referred to in Section 3.04(a).

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(f) Each Lender Party shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out of pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

(g) The Administrative Agent and each Lender shall have received all
documentation and other information that is requested from the Borrower in order
to comply with applicable “know your customer” and anti-money-laundering rules
and regulations, including the PATRIOT Act.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, of the Swingline Lender to make a Swingline Loan,
and of each Issuing Bank to issue, amend, renew or extend any Letter of Credit,
and any reallocation of a Defaulting Lender’s participation in LC Exposure and
Swingline Loans as provided in Section 2.21, shall be subject to the
satisfaction of the following conditions:

 

61



--------------------------------------------------------------------------------

(a) The representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to the extent that any representations and warranties already are
qualified or modified by materiality in the text thereof) on and as of the date
of such Borrowing or the date of issuance, amendment, renewal or extension of
such Letter of Credit or such reallocation, as applicable, except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to the extent that any representations and warranties already
are qualified or modified by materiality in the text thereof) as of such
specified earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, or such
reallocation, as applicable, no Default shall have occurred and be continuing.

(c) The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.04.

Each of the giving of the applicable Notice of Borrowing, the acceptance by the
Borrower of the proceeds of such Borrowing, the issuance, amendment, renewal or
extension of such Letter of Credit, and the reallocation of such Defaulting
Lender’s participation in the LC Exposure and Swingline Loans, shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

Section 4.03 Determinations Under Sections 4.01 and 4.02. For purposes of
determining compliance with the conditions specified in Sections 4.01 and 4.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Loans Documents shall have received written notice from such Lender prior to the
date of such Borrowing, such issuance, increase, renewal or extension of a
Letter of Credit or such reallocation, as applicable, specifying its objection
thereto and, in the case of any Borrowing, such Lender shall not have made
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees due and payable hereunder shall have been
paid in full and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that:

Section 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

 

62



--------------------------------------------------------------------------------

(a) Annual Financial Reports. Within 90 days after the end of each fiscal year
of the Borrower, its audited consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” qualification and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial position and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP;

(b) Quarterly Financial Reports. Within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial position and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

(c) Compliance Certificate. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Borrower (i) certifying as to whether a Default has occurred during the
most recent fiscal quarterly period covered by such financial statements, or
during a prior period if such Default has not been included on a previous
certificate delivered pursuant to this Section 5.01(c), and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.06 and (iii) stating whether any change
in GAAP or in the application thereof affecting the Borrower has occurred since
the date of the audited financial statements referred to in Section 3.04 and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;

(d) Other Public Information. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by the Borrower or any Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

(e) Rating Change. Promptly after Moody’s, S&P or Fitch shall have announced a
change in the rating established or deemed to have been established for the
Index Debt, written notice of such rating change; and

(f) Other Information. Promptly following any written request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of
this Agreement, as the Administrative Agent or any Lender may reasonably
request.

 

63



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.01(a), Section 5.01(b)
or Section 5.01(d) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and, in such case, shall be deemed to have been delivered on the
earlier of the date (i) on which the Borrower posts such documents, or provides
a link thereto on the Borrower’s website on the Internet at
www.diamondoffshore.com; or (ii) on which such documents are posted on the
Borrower’s behalf on the website of the Securities and Exchange Commission or
any other Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). Except for compliance
certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Section 5.02 Notices of Material Events. Within thirty (30) days after a
Responsible Officer of the Borrower has knowledge thereof, the Borrower will
furnish to the Administrative Agent (and the Administrative Agent will provide
to each Lender) written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$100,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Significant Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation, dissolution or other action permitted
under Section 6.02; and provided further that neither the Borrower nor any
Significant Subsidiary shall be required to maintain the existence of any right,
license, permit, privilege or franchise where the failure to preserve, renew or
keep the same in full force and effect could not reasonably be expected to have
a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

Section 5.04 Payment of Tax Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations for Taxes within thirty (30) days of
becoming due or, if later, prior to the date on which penalties are imposed for
such unpaid Taxes, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Significant Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain self insurance
reserves to the extent required by GAAP.

Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent, upon reasonable prior written notice, to visit and inspect
its chief executive office during normal business hours (and any other property
subject to compliance with applicable safety rules, and at such Person’s sole
risk) at such Person’s sole expense (unless an Event of Default has occurred and
is continuing), to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and, in the
presence of the Borrower, its independent accountants, all at such reasonable
times and as often as reasonably requested.

Section 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with federal, state and local Legal Requirements
(including Environmental Laws and ERISA) applicable to it or its property and
maintain all related permits necessary for the ownership and operation of its
property and business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for general corporate purposes of the Borrower and its
Subsidiaries, including, without limitation, for investments, acquisitions,
capital expenditures and as a commercial paper backstop (in each case to the
extent not otherwise prohibited by the terms of this Agreement). No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be requested only for
general corporate purposes.

Section 5.09 Covenant Upon a Change in Control. Within 90 days after the
occurrence of a Change in Control, the Borrower shall formally request a rating
for the Index Debt from both S&P and Moody’s. If the higher of such two ratings
is BB+ or lower by S&P or Ba1 or lower by Moody’s, then the Borrower shall
deposit in the Cash Collateral Account (or pledge to

 

65



--------------------------------------------------------------------------------

the Administrative Agent for the benefit of the Lender Parties) (a) if the
higher of such two ratings is BB+ by S&P or Ba1 by Moody’s, an amount of Cash
Collateral equal to 50% of the total Credit Exposures from time to time
outstanding; and (b) if the higher of such two ratings is below BB+ by S&P or
Ba1 by Moody’s, an amount of Cash Collateral equal to 100% of the total Credit
Exposures from time to time outstanding; provided that (i) if the Borrower fails
to obtain at least one such rating from S&P or Moody’s within 90 days after the
occurrence of a Change in Control, then the Borrower shall on the date that is
not later than 90 days after such Change in Control (until such time as at least
one such rating is so obtained) be required to deposit collateral pursuant to
clause (b) above; and (ii) if at any time any such rating is BBB- or above by
S&P or Baa3 or above by Moody’s, then the Borrower shall have no further
obligation to post or maintain Cash Collateral under this Section 5.09 (even if
at any time thereafter such rating is withdrawn or falls below BBB- by S&P or
Baa3 by Moody’s) until such future time, if any, as would be required under this
Section 5.09 as a result of a subsequent Change in Control. Any such Cash
Collateral shall be released only if permitted and requested pursuant to
Section 2.05(j)(iii).

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees due and payable hereunder have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

Section 6.01 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) Permitted Encumbrances;

(b) any Lien existing on the date hereof (each such Lien, to the extent it
secures Indebtedness or other obligations in an aggregate amount of $20,000,000
(or, if denominated in a currency other than Dollars, the Dollar equivalent of
$20,000,000) or more, being described and set forth in Schedule 6.01); provided
that such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not materially increase
the outstanding principal amount thereof;

 

66



--------------------------------------------------------------------------------

(d) Liens on fixed or capital assets acquired, constructed, improved or repaired
by the Borrower or any Subsidiary and related contracts, intangibles and other
assets that are incidental thereto (including accessions thereto and
replacements thereof); provided that (i) such Liens secure Indebtedness and/or
Non-Recourse Indebtedness permitted by this Agreement, (ii) such Liens and the
Indebtedness and/or Non-Recourse Indebtedness secured thereby are incurred prior
to or within 365 days after such acquisition or the later of the completion of
such construction, alteration, improvement or repair, or date of commercial
operation of the assets constructed, improved, altered or repaired, (iii) the
Indebtedness and/or Non-Recourse Indebtedness secured thereby does not exceed
the cost of acquiring, constructing, improving or repairing such fixed or
capital assets, as the case may be, and (iv) such Liens shall not apply to any
other property or assets of the Borrower or any Subsidiary; and

(e) other Liens (not otherwise permitted by the foregoing clauses of this
Section 6.01) securing Indebtedness or obligations; provided that on the date
such Person creates, incurs, assumes or otherwise permits to exist any such
Lien, and immediately after giving effect thereto the total amount of all
Indebtedness and obligations secured by Liens pursuant to this clause (e) does
not exceed ten percent (10%) of Consolidated Tangible Net Worth as of the then
most recently ended fiscal quarter of the Borrower for which financial
statements are available.

Section 6.02 Fundamental Changes.

(a) The Borrower will not merge into or consolidate with any other Person, or
cause or permit any dissolution of the Borrower or liquidation of its assets, or
sell, transfer or otherwise dispose of all or substantially all of the
Borrower’s assets, except that: (i) the Borrower may merge into, or consolidate
with, any other Person if upon the consummation of any such merger or
consolidation the Borrower is the surviving Person in any such merger or
consolidation; and (ii) the Borrower may sell, transfer or otherwise dispose of
all or substantially all of its assets (including stock in its Subsidiaries) to
any Person if such Person is a wholly-owned Subsidiary of the Borrower (or a
Person who will contemporaneously therewith become a wholly-owned Subsidiary of
the Borrower); provided in the case of any transaction described in the
preceding clauses (i) and (ii), no Default shall be continuing immediately prior
to, or shall exist immediately after giving effect to, such transaction.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and reasonable extensions thereof and businesses reasonably related
thereto.

Section 6.03 Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure, including, without limitation, in connection with foreign
currency exposure or risks relating to weather related events (regardless of
whether such Swap Agreement qualifies for hedge accounting treatment under FAS
133), and (b) Swap Agreements entered into in order to effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary (regardless of whether
such Swap Agreement qualifies for hedge accounting treatment under FAS 133).

 

67



--------------------------------------------------------------------------------

Section 6.04 Transactions with Affiliates. Except for transactions disclosed on
Schedule 6.04 or otherwise in writing to the Administrative Agent and the
Lenders on or before the date hereof (and any extensions, renewals, or
replacements of such disclosed transactions on substantially the same terms), or
as otherwise permitted herein, the Borrower will not, and will not permit any of
its Subsidiaries to, engage in any material transaction with (including any
sale, lease or other transfer any property or assets to, or purchase, lease or
other acquisition of any property or assets from) any of its Affiliates, except
(a) at prices and on terms and conditions substantially as favorable to the
Borrower or such Subsidiary as could be obtained on an arm’s-length basis from
unrelated third parties, (b) any transactions between or among the Borrower
and/or any of its wholly owned Subsidiaries (or any Subsidiaries that would be
wholly owned by the Borrower except for the ownership of directors’ qualifying
shares) not involving any such transaction with any other Affiliate and
(c) compensation, indemnification and reimbursement of expenses of officers and
directors.

Section 6.05 Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness
(including any Guarantee by a Subsidiary of Indebtedness of the Borrower),
except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof (unless disclosed in the Borrower’s
financial statements, such Indebtedness, to the extent the principal amount
thereof is $20,000,000 or more, being described on Schedule 6.05) and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness of any Subsidiary owed to the Borrower or any other Subsidiary;

(d) Indebtedness of any Person existing at the time such Person becomes a
Subsidiary or at the time such Person is merged with or into the Borrower or any
Subsidiary, in each case, after the date hereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is not created in
contemplation of or in connection with such transaction;

(e) Indebtedness of any Subsidiary as an account party in respect of performance
letters of credit or under performance guarantees; and

(f) Indebtedness of a Subsidiary in addition to that otherwise permitted by the
foregoing clauses of this Section 6.05, provided that on the date such
Subsidiary incurs or otherwise becomes liable with respect to any such
additional Indebtedness and immediately after giving effect thereto and the
concurrent retirement of any other Indebtedness: (A) no Default is continuing,
and (B) the total amount of all Indebtedness incurred pursuant to this clause
(f) does not exceed ten percent (10%) of Consolidated Net Assets as of the then
most recently ended fiscal quarter of the Borrower for which financial
statements are available, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof.

 

68



--------------------------------------------------------------------------------

Section 6.06 Consolidated Indebtedness to Total Capitalization Ratio. The
Borrower will not permit, as of the last day of any fiscal quarter, the ratio of
Consolidated Indebtedness to Total Capitalization to exceed 60%.

Section 6.07 Use of Proceeds. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, use the proceeds of the Loans or request any Letter of
Credit for any purpose other than in accordance with Section 5.08.

ARTICLE VII

Events of Default

Section 7.01 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise.

(b) Other Payment Default. The Borrower shall fail to pay (i) any interest on
any Loan or any interest on any reimbursement obligation in respect of any LC
Disbursement payable under any Loan Document, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three Business Days or (ii) any fee or any other amount (other than an amount
referred to in clause (a) or (b)(i) of this Section) payable under any Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days.

(c) Misrepresentation. Any representation or warranty made or deemed made by the
Borrower in or in connection with any Loan Document or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect or false when made or deemed made
in any material respect (except that such materiality qualifier shall not be
applicable to the extent that any representations and warranties already are
qualified or modified by materiality in the text thereof) and such incorrectness
or falsity is continuing.

(d) Default in Performance of Certain Covenants. The Borrower shall fail to
observe or perform any covenant, condition or agreement contained in
Section 5.02, Section 5.09, Section 6.01, Section 6.02, Section 6.06 or
Section 6.07.

(e) Default in Performance of Other Covenants and Conditions. The Borrower shall
fail to observe or perform any covenant, condition or agreement contained in any
Loan Document (other than those specified in clause (a), (b), or (d) of this
Article), and such failure shall continue unremedied for a period of 30
consecutive days after the earlier of (i) Borrower’s receipt of written notice
thereof from the Administrative Agent to the Borrower and (ii) the date any
Responsible Officer of the Borrower has actual knowledge of such breach.

 

69



--------------------------------------------------------------------------------

(f) Indebtedness Cross-Default. The Borrower or any Subsidiary shall fail to
make any payment at maturity in respect of any Material Indebtedness, when and
as the same shall become due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) (after giving effect to
any applicable grace period specified in the agreement or instrument relating to
such Material Indebtedness) or any default shall occur (other than as a result
of a voluntary sale or transfer of property, provided that such Material
Indebtedness is repaid in full and terminated, and all Liens and security
interests securing such Material Indebtedness are released, substantially
simultaneously with such sale or transfer) that (i) results in any Material
Indebtedness being declared due prior to its scheduled maturity or (ii) permits
the holder or holders of any Material Indebtedness or any trustee or agent on
its or their behalf to accelerate the maturity of such Material Indebtedness or
requires the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity.

(g) Involuntary Bankruptcy Proceeding. An involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Significant
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed and unstayed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered.

(h) Voluntary Bankruptcy Proceeding. The Borrower or any Significant Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due, or (vii) take any action for the purpose of effecting
any of the foregoing.

(i) Judgment. One or more judgments for the payment of money in an aggregate
amount in excess of $100,000,000 (to the extent such judgment or judgments are
not covered by (i) independent third party insurance as to which the respective
insurer does not dispute coverage and is not subject to an insolvency proceeding
or (ii) a valid indemnity from a third party that is not the subject of any
insolvency proceeding and that has the financial capability or insurance to
perform such indemnity) shall be rendered against the Borrower, any Significant
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days (with respect to any such judgment rendered in
the United States)

 

70



--------------------------------------------------------------------------------

or 60 consecutive days (with respect to any such judgment rendered outside of
the United States) during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Significant Subsidiary to enforce any such
judgment.

(j) ERISA Events. An ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect.

(k) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
the Borrower or any Subsidiary thereof party thereto or any such Person shall so
state in writing, other than in accordance with the express terms hereof or
thereof.

Section 7.02 Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default described in Section 7.01 (g) or (h)) shall have
occurred and be continuing, then, at any time thereafter during the continuance
of such event,

(a) the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower;

(b) the Borrower shall, on the Business Day that the Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure and Swingline Exposure
representing greater than 50% of the total LC Exposure and Swingline Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, deposit
with the Administrative Agent into the Cash Collateral Account, an amount in
cash equal to 102% of the sum of the LC Exposure as of such date, the Swingline
Exposure as of such date, and any accrued and unpaid interest and fees in
respect of each of the foregoing, to the extent the obligations of the Borrower
in connection with the Letters of Credit and the Swingline Loans are not
otherwise paid or Cash Collateralized in such required amount at such time; and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under any
Loan Document for the ratable benefit of the Lender Parties by appropriate
proceedings.

Section 7.03 Automatic Acceleration of Maturity. If any Event of Default
described in Section 7.01 (g) or (h) shall have occurred and be continuing,
then, at any time thereafter during the continuance of such event,

 

71



--------------------------------------------------------------------------------

(a) the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower;

(b) the Borrower shall deposit with the Administrative Agent into the Cash
Collateral Account, an amount in cash equal to 102% of the sum of the LC
Exposure as of such date, the Swingline Exposure as of such date, and any
accrued and unpaid interest and fees in respect of each of the foregoing, to the
extent the obligations of the Borrower in connection with the Letters of Credit
and the Swingline Loans are not otherwise paid or Cash Collateralized in such
amount at such time, and such deposit shall become immediately due and payable,
without demand or other notice of any kind and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under any
Loan Document for the ratable benefit of the Lender Parties by appropriate
proceedings.

Section 7.04 Remedies Cumulative, No Waiver. No right, power or remedy conferred
to any party in this Agreement or the other Loan Documents, or now or hereafter
existing at law, in equity, by statute, or otherwise shall be exclusive, and
each such right, power or remedy shall, to the full extent permitted by Legal
Requirement, be cumulative and in addition to every other such right, power or
remedy that the parties may otherwise have. No course of dealing and no delay in
exercising any right, power, or remedy conferred to any party in this Agreement
or the other Loan Documents or now or hereafter existing at law, in equity, by
statute, or otherwise shall operate as a waiver of or otherwise prejudice any
such right, power, or remedy. No notice to or demand upon any party shall
entitle such party to similar notices or demands in the future.

Section 7.05 Application of Payments. Prior to an Event of Default, all payments
made hereunder shall be applied by the Administrative Agent as directed by the
Borrower, but subject to the terms of this Agreement, including the application
of prepayments according to Section 2.09 and Section 2.11. During the
continuance of an Event of Default and subject to Section 2.21, all payments and
collections received by the Administrative Agent shall be applied to the
Obligations in accordance with Section 2.09 and otherwise in the following
order:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Loan Document) in
connection with this Agreement, any other Loan Document or any of the
Obligations, including all court costs and the fees and expenses of its agents
and legal counsel and any other costs or expenses incurred in connection with
the exercise of any right or remedy hereunder or under any other Loan Document;
in each case to the extent required to be paid or reimbursed by a Lender or the
Borrower pursuant to the terms of this Agreement or any other Loan Document;

 

72



--------------------------------------------------------------------------------

SECOND, to the payment of all accrued interest constituting part of the
Obligations (the amounts so applied to be distributed ratably among the Lenders
pro rata in accordance with the amounts of the Obligations owed to them on the
date of any such distribution);

THIRD, to the payment of any then due and owing other amounts (including fees
and expenses but excluding principal) constituting part of the Obligations (the
amounts so applied to be distributed ratably among the Lenders pro rata in
accordance with such amounts owed to them on the date of any such distribution);

FOURTH, to the payment of any then due and owing principal constituting part of
the Obligations (the amounts so applied to be distributed ratably among the
Lenders pro rata in accordance with the principal amounts of the Obligations
owed to them on the date of any such distribution); and

FIFTH, to the Borrower, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

Section 7.06 Currency Conversion After Maturity. Notwithstanding any other
provision in this Agreement, on the date that there has been an acceleration of
the maturity of the Obligations or a termination of the obligations of the
Lenders to make Loans hereunder or of the obligations of the Issuing Banks to
issue, increase, or extend Letters of Credit hereunder, in any case, as a result
of any Event of Default, all Obligations denominated in any Foreign Currency
shall be converted into, and all such amounts due thereunder shall accrue and be
payable in, Dollars at the Exchange Rate on such date.

ARTICLE VIII

The Administrative Agent

Section 8.01 Appointment and Authority. Each of the Lenders, the Swingline
Lender and each Issuing Bank hereby irrevocably appoints Wells Fargo to act as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article VIII are solely for the benefit of the
Lender Parties, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions except as expressly provided in this
Article VIII. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Legal Requirement. Instead such term is used as a matter of market custom, and
is intended to create or reflect only an administrative relationship between
contracting parties.

Section 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities, act as

 

73



--------------------------------------------------------------------------------

the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders. Wells Fargo (and any successor acting
as Administrative Agent) and its Affiliates may accept fees and other
consideration from the Borrower or any Subsidiary or Affiliate of a Subsidiary
for services in connection with this Agreement or otherwise without having to
account for the same to the Lenders or the Issuing Banks.

Section 8.03 Exculpatory Provisions.

(a) The Administrative Agent (which term as used in this Section shall include
its Related Parties) shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing,

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Legal Requirement, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided herein) or (ii) in the absence of its own gross
negligence, willful misconduct or unlawful act as determined by a court of
competent jurisdiction by final nonappealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender, the Swingline Lender or an Issuing Bank. In the event that the
Administrative Agent receives such a notice of the occurrence of a Default, the
Administrative Agent shall (subject to Section 9.02) take such action with
respect to such Default or Event of Default as shall reasonably be directed by
the Required Lenders, provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interest of the
Lender Parties.

 

74



--------------------------------------------------------------------------------

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any recital, statement, warranty or representation
(whether written or oral) made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the inspection of, or to inspect, the property
(including the books and records) of the Borrower or any Subsidiary or Affiliate
thereof, (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or (vii) any litigation or collection
proceedings (or to initiate or conduct any such litigation or proceedings) under
any Loan Document unless requested by the Required Lenders in writing and it
receives indemnification satisfactory to it from the Lenders.

Section 8.04 Reliance by Administrative Agent, Swingline Lender and Issuing
Banks. The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document, writing or other communication (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
Loan or any conversion or continuance of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Swingline Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender, the Swingline Lender or such Issuing Bank unless such
Administrative Agent shall have received notice to the contrary from such
Lender, the Swingline Lender or such Issuing Bank prior to the making of such
Loan or conversion or continuance of a Loan. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 8.05 Delegation of Duties. The Administrative Agent may perform any and
all its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of this Article VIII
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct or committed an unlawful act
in the selection of such sub-agents.

 

75



--------------------------------------------------------------------------------

Section 8.06 Indemnification.

(a) THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH
AFFILIATE THEREOF AND ITS RELATED PARTIES (TO THE EXTENT NOT REIMBURSED BY THE
BORROWER), RATABLY ACCORDING TO THEIR RESPECTIVE APPLICABLE PERCENTAGES, FROM
AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN ANY WAY RELATING TO OR
ARISING OUT OF THIS AGREEMENT, ANY LOAN DOCUMENT OR ANY ACTION TAKEN OR OMITTED
BY THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(INCLUDING SUCH INDEMNITEE’S OWN NEGLIGENCE REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL), AND INCLUDING ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO LENDER
SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE THE
ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE (DETERMINED AS
SET FORTH ABOVE IN THIS PARAGRAPH) OF (i) ANY OUT OF POCKET EXPENSES (INCLUDING
REASONABLE COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, OR AMENDMENT
OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, AND (ii) ANY OUT OF POCKET
EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, IN ANY
EVENT, INCLUDING LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH BY THE BORROWER.

(b) THE LENDERS SEVERALLY AGREE TO INDEMNIFY EACH ISSUING BANK AND EACH
AFFILIATE THEREOF AND ITS RELATED PARTIES (TO THE EXTENT NOT REIMBURSED BY THE
BORROWER) RATABLY ACCORDING TO THEIR RESPECTIVE APPLICABLE PERCENTAGES FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST SUCH
ISSUING BANK OR ANY OF ITS RELATED PARTIES IN

 

76



--------------------------------------------------------------------------------

ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT, ANY LOAN DOCUMENT OR ANY
ACTION TAKEN OR OMITTED BY SUCH ISSUING BANK UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (INCLUDING SUCH INDEMNITEE’S OWN NEGLIGENCE REGARDLESS OF WHETHER
SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL), AND INCLUDING ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO LENDER
SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

Section 8.07 Resignation of Administrative Agent and Swingline Lender.

(a) The Administrative Agent may resign at any time by giving 30 days’ prior
written notice to the other applicable Lender Parties and the Borrower, subject
to the terms and conditions of this Section 8.07. Upon the Borrower’s request,
the Administrative Agent shall resign upon any removal thereof as a Lender
pursuant to Section 2.19 or Section 2.08(c). Upon receipt of any such notice of
resignation, (i) the Required Lenders shall have the right, with the prior
written consent of the Borrower (which consent is not required if an Event of
Default has occurred and is continuing and which consent shall not be
unreasonably withheld or delayed), to appoint, as applicable, a successor
Administrative Agent, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as may be agreed by the Required Lenders and,
if no Event of Default has occurred and is continuing, the Borrower), then the
retiring Administrative Agent may (but shall not be obligated to), on behalf of
the Lenders and the Issuing Banks, appoint a successor Administrative Agent
meeting the qualifications set forth above.

(b) Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent hereunder, the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Administrative
Agent and the retiring Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents except
pursuant to obligations that by their terms expressly survive such resignation
(including Section 9.12). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article VIII and Section 9.03 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent.

 

77



--------------------------------------------------------------------------------

(c) The Swingline Lender may resign at any time by concurrently resigning as
Administrative Agent in accordance with Section 8.07(a) and (b). After the
resignation of the Swingline Lender hereunder, the retiring Swingline Lender
shall continue to have all the rights and obligations of the Swingline Lender
under this Agreement and the other Loan Documents with respect to Swingline
Loans made by it prior to such resignation, but shall not be required to make
any additional Swingline Loans. Upon such notice of resignation, the Borrower
shall have the right to designate any other Lender as the Swingline Lender with
the consent of such Lender so long as operational matters related to the funding
of Loans have been adequately addressed to the reasonable satisfaction of such
new Swingline Lender and the Administrative Agent (if such new Swingline Lender
and the Administrative Agent are not the same Person). Notwithstanding anything
herein to the contrary, the Person serving as the Swingline Lender may not
resign pursuant to the above provisions of this Section 8.07 unless such Person
is, at the same time, resigning in its capacity as the Administrative Agent.

Section 8.08 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
Party acknowledges and agrees that it has, independently and without reliance
upon the Administrative Agent or any other Lender Party or any of their Related
Parties, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender Party also acknowledges and agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender Party or any of their Related Parties, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except for notices, reports, and other documents and
information expressly required to be furnished to the Lenders or the Issuing
Banks by the Administrative Agent hereunder and for other information in the
Administrative Agent’s possession which has been requested by a Lender and for
which such Lender pays the Administrative Agent’s expenses in connection
therewith, the Administrative Agent shall not have any duty or responsibility to
provide any Lender or any Issuing Bank with any credit or other information
concerning the affairs, financial condition, or business of the Borrower or any
of its Subsidiaries or Affiliates that may come into the possession of the
Administrative Agent or any of its Affiliates.

Section 8.09 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Co-Syndication Agents, Co-Documentation Agents, or
Joint Lead Arrangers listed on the cover page or signature pages hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender, the Swingline Lender or an Issuing Bank
hereunder.

ARTICLE IX

Miscellaneous

Section 9.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, facsimile or electronic mail (and
subject to paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail, postage prepaid or sent
by facsimile, as follows:

 

78



--------------------------------------------------------------------------------

(i) if to the Borrower, to it at Diamond Offshore Drilling, Inc., 15415 Katy
Freeway, Houston, Texas 77094, Attention of Treasurer (Facsimile No.
(281) 647-2297); with a copy to Diamond Offshore Drilling, Inc., 15415 Katy
Freeway, Houston, Texas 77094, Attention of General Counsel (Facsimile No.
(281) 647-2223); and with a copy to Duane Morris LLP, 1330 Post Oak Boulevard,
Suite 800, Houston, Texas 77056, Attention of Shelton M. Vaughan (Facsimile No.
(713) 583-9179);

(ii) if to the Administrative Agent or to Wells Fargo, as an Issuing Bank, to
Wells Fargo Bank, National Association, 1525 West W.T. Harris Boulevard, Mail
Code: D1109-019, Charlotte, NC 28262, Attn: Syndication Agency Services
(Telephone No. 704-590-2706 and Facsimile No. 704-590-2790),
Email: agencyservices.requests@wellsfargo.com; and

(iii) if to any other Lender or Issuing Bank, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that (i) if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices delivered through electronic communications to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Electronic Communications.

(i) The Borrower and the Lenders agree that the Administrative Agent may make
any material delivered by the Borrower to the Administrative Agent, as well as
any amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Borrower, any of its
Subsidiaries, or any other materials or matters relating to this Agreement or
any of the transactions contemplated hereby (collectively, the “Communications”)
available to the Lenders by posting such notices on an electronic delivery
system selected by the Administrative Agent (which may be provided by the
Administrative Agent, an Affiliate of the Administrative Agent, or any Person
that is not an Affiliate of the Administrative Agent), such as SyndTrak, or a
substantially similar electronic system (the “Platform”). The Borrower
acknowledges that (A) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (B) the Platform is provided “as is” and “as
available” and (C) none of the Administrative Agent nor any of its Affiliates
warrants the accuracy, completeness,

 

79



--------------------------------------------------------------------------------

timeliness, sufficiency, or sequencing of the Communications posted on the
Platform. The Administrative Agent and its Affiliates expressly disclaim with
respect to the Platform any liability for errors in transmission, incorrect or
incomplete downloading, delays in posting or delivery, or problems accessing the
Communications posted on the Platform and any liability for any losses, costs,
expenses or liabilities that may be suffered or incurred in connection with the
Platform. No warranty of any kind, express, implied or statutory, including any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
the Administrative Agent or any of its Affiliates in connection with the
Platform. In no event shall the Administrative Agent or any of its Related
Parties have any liability to the Borrower, any Lender Party or any other Person
or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s or any Lender Party’s
transmission of communications through the Platform, except to the extent
resulting from the gross negligence, willful misconduct or unlawful act of such
Person as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(ii) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (A) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address to which a Notice may be sent (and from time to
time thereafter to ensure that the Agent has on record an effective e-mail
address for such Lender) and (B) that any Notice may be sent to such e-mail
address.

(c) Change of Address, Etc. Any party hereto may change its address, email
address, telephone number or facsimile number for notices and other
communications hereunder by notice to the other parties hereto.

Section 9.02 Amendments, Waivers and Consents. No amendment or waiver of any
provision of this Agreement or any other Loan Document (other than the Fee
Letters or any AutoBorrow Agreement) nor consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that (subject to Section 2.21
with respect to any Defaulting Lender):

(a) no such agreement or waiver shall (i) increase or extend the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration or termination of any Commitment,
without the written consent of each Lender affected thereby, (iv) change
Section 2.18(b) or 7.05 in a manner that would alter the pro rata treatment of
Lenders or the pro rata sharing of payments

 

80



--------------------------------------------------------------------------------

required thereby, without the written consent of each Lender, (v) alter the
manner in which payments or prepayments of principal, interest or other amounts
hereunder shall be applied as among the Lenders or Types of Loans, without the
written consent of each Lender, or (vi) change Section 4.01 or any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender;

(b) no such agreement or waiver shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document without the prior written consent of the Administrative Agent;

(c) no such agreement or waiver shall (i) amend, modify or otherwise affect the
rights or duties of the Issuing Banks under this Agreement or any other Loan
Document, or (ii) increase the Letter of Credit Maximum Amount without the prior
written consent of each Issuing Bank; and

(d) no such agreement or waiver shall (i) amend, modify or otherwise affect the
rights or duties of the Swingline Lender under this Agreement or any other Loan
Document, or (ii) increase the Swingline Sublimit Amount without the prior
written consent of the Swingline Lender;

provided, further, that the Administrative Agent may, in its sole discretion,
with the prior written consent of the Borrower, amend, modify or supplement this
Agreement or any other Loan Document (other than the Fee Letters) to cure any
ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender or
Issuing Bank. Notwithstanding anything in this Section 9.02 to the contrary,
amendments to this Agreement or any other Loan Document that the Administrative
Agent determines are necessary to implement the terms of a Commitment Increase
in accordance with the terms of this Agreement may, in the Administrative
Agent’s sole discretion, be effective with the written consent of the Borrower
and the Administrative Agent, without the necessity of consent of any other
Lender Party; provided that no such amendment shall, unless in writing and
signed by the applicable Issuing Bank or Swingline Lender, as applicable,
adversely affect the rights or duties of an Issuing Bank or Swingline Lender, as
applicable, under this Agreement relating to any Letter of Credit or Swingline
Loan issued or to be issued by it. Each Lender shall be bound by any waiver,
amendment or modification authorized by this Section, and any consent by any
Lender pursuant to this Section shall bind any assignee of its rights and
interests hereunder.

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay, subject in each case to the
Borrower’s receipt of reasonably detailed documentation thereof, (i) on demand,
all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates (including, without limitation, reasonable legal fees and
expenses of such Persons, which shall be limited to one firm of counsel for all
such Persons and, if necessary, one firm of local or regulatory counsel in each
appropriate jurisdiction and special counsel for each relevant specialty, in
each case for

 

81



--------------------------------------------------------------------------------

all such Persons (and, in the case of an actual or perceived conflict of
interest, where the Person affected by such conflict provides the Borrower
written notice of such conflict, of another firm of counsel for such affected
Person)) in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) promptly following
written demand therefor, all reasonable out-of-pocket expenses incurred by each
Issuing Bank in connection with the issuance, amendment, renewal, extension or
administration of any Letter of Credit, any demand for payment thereunder, or
any reimbursement in connection therewith, and (iii) on demand, all
out-of-pocket expenses incurred by any Lender Party, including the fees, charges
and disbursements of any counsel for any Lender Party, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents following a Default by the Borrower hereunder,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring, negotiations or legal proceedings in
respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Joint Lead Arrangers, the Swingline Lender, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
by any Person other than such Indemnitee and its Related Parties arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, (ii) the performance by the parties hereto or thereto of
their respective obligations hereunder or thereunder, (iii) the consummation of
the Transactions or any other transactions contemplated hereby or thereby,
(iv) in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (v) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (vi) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (vii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) have resulted from the gross negligence,
willful misconduct or unlawful act of such Indemnitee, in each case as
determined by a court of competent jurisdiction in a final and nonappealable
judgment, or (B) arise out of a dispute solely between two or more Indemnitees
not caused by or involving in any way the Borrower or any Subsidiary (other than
any such dispute which relates to claims against

 

82



--------------------------------------------------------------------------------

the Administrative Agent in its capacity as “administrative agent” under this
Agreement, the Swingline Lender in its capacity as “swingline lender” under this
Agreement, or an Issuing Bank in its capacity as an “issuing bank” under this
Agreement). The provisions of this Section 9.03(b) shall not apply (and only
Section 2.15 or 2.17 shall apply, if otherwise applicable) to any Taxes or to
any expenses arising therefrom or with respect thereto, other than any Taxes or
expenses that represent losses, claims or damages arising from any non-Tax
claim. Furthermore, no Lender will be entitled to indemnification with respect
to any fees which such Lender was not entitled to receive as a result of being a
Defaulting Lender.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, the Swingline
Lender, any Issuing Bank or any Related Party of any of the foregoing under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Swingline Lender, such Issuing Bank or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Swingline
Lender, or such Issuing Bank in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent, the Swingline
Lender, such Issuing Bank in connection with such capacity.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
Legal Requirement, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
To the extent permitted by applicable Legal Requirement, no Indemnitee shall
assert, and each Lender Party hereby waives, any claim against the Borrower, any
Subsidiary or any of their respective Related Parties, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof. No Indemnitee shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence, willful misconduct or unlawful act of such Indemnitee
as determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e) Survival. Without prejudice to the survival of any other agreement
hereunder, the agreements in this Section 9.03 shall survive the resignation of
the Administrative Agent and any Issuing Bank, the replacement of any Lender,
the termination of the Commitments, the termination or expiration of all Letters
of Credit, and the repayment, satisfaction or discharge of all the other
Obligations.

 

83



--------------------------------------------------------------------------------

(f) Payments. All amounts due under this Section 9.03 shall be payable promptly
after written demand therefor.

Section 9.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except in accordance with this Section (and any attempted assignment
or transfer by any Lender without such consent shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including an Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (d) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may assign to one or more assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

(i) Minimum Amounts: Except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or Loans then owing to it, the aggregate
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if a “Trade
Date” is specified in the Assignment and Assumption, as of the Trade Date) shall
not be less than $5,000,000 unless each of the Borrower and the Administrative
Agent otherwise consents, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(ii) Required Consents: In addition to any consent required under subsection
(b)(i) of this Section, such assignment shall require the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to (1) a Lender, (2) an Affiliate of a Lender (provided that such
Affiliate, on the effective date of such assignment, has a rating of A- or
higher by S&P or A3 or higher by Moody’s) or (3) if an Event of Default has
occurred and is continuing, any other

 

84



--------------------------------------------------------------------------------

assignee; provided, that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof;

(B) the Administrative Agent; and

(C) the Swingline Lender and each Issuing Bank;

(iii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and/or the Commitment
assigned;

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it shall not be
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) a
natural Person, (C) a Disqualified Lender or (D) a Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (v); and

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under any applicable Legal Requirement without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof pursuant to paragraph (c) of this
Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and

 

85



--------------------------------------------------------------------------------

Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.15, Section 2.16, Section 2.17 and 9.03). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices located within the United
States a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower and the Lender Parties may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary (other than an executed Assignment and Assumption delivered to the
Borrower and the Lender Parties). The Register shall be available for inspection
by the Borrower, any Issuing Bank and any Lender, at any reasonable time and
from time to time upon reasonable prior notice. The Borrower hereby agrees that
the Administrative Agent’s acting as its agent solely for the purpose set forth
above in this clause (c), shall not subject the Administrative Agent to any
fiduciary or other implied duties, all of which are hereby waived by the
Borrower.

(d) Participations.

(i) Any Lender may, at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or any Issuing Bank,
sell participations to one or more banks or other entities (other than a natural
Person, a Disqualified Lender or a Defaulting Lender) (each, a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged (and if such Lender holds a Note hereunder, it will remain the holder
of such Note for purposes of this Agreement), (B) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (C) the Borrower, the Administrative Agent, the Swingline
Lender, each Issuing Bank and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 8.06 and Section 9.03(c) with
respect to any payments made by such Lender to its Participant(s).

(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not,

 

86



--------------------------------------------------------------------------------

without the consent of the Participant, agree to any amendment, modification or
waiver described in Section 9.02 that affects such Participant. Subject to
paragraph (d)(iii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Section 2.15, Section 2.16 and Section 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(e) (it being understood that the documentation required under
Section 2.17(e) shall be delivered to the participating Lender and delivered to
the Borrower as required under Section 2.17(e)) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section, provided that such Participant agrees to be subject to the
provisions of Section 2.19. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, Section 2.16 or Section 2.17, with respect to any participation,
than the Lender which granted the participation to such Participant would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.17(f) as though it were a Lender.

(iv) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower (such agency being solely for tax purposes),
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. The
Borrower hereby agrees that each Lender’s acting as its agent solely for the
purpose set forth above in this clause (d), shall not subject such Lender to any
fiduciary or other implied duties, all of which are hereby waived by the
Borrower.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender to a Federal Reserve Bank, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

87



--------------------------------------------------------------------------------

(f) Information. Any Lender may furnish any information concerning the Borrower
or any of its Subsidiaries in the possession of such Lender from time to time to
assignees and Participants (including prospective assignees and Participants),
subject, however, to the provisions of Section 9.12.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
other Loan Documents, the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, the Swingline Lender,
any Issuing Bank or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect in accordance with their
respective terms (and, with respect to representations made as of a certain
date, as of such date) as long as the principal of or any accrued interest on
any Loan or any fee payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Section 2.15,
Section 2.16, Section 2.17, Section 9.03 and Article VIII and all of the
obligations of the Lenders in Section 8.06, shall survive the termination of
this Agreement and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment in full of
the Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF,
INCLUDING BUT NOT LIMITED TO THAT CERTAIN COMMITMENT LETTER BETWEEN THE JOINT
LEAD ARRANGERS AND THE BORROWER DATED SEPTEMBER 5, 2012 (OTHER THAN THE
PROVISIONS OF SUCH LETTER THAT BY THEIR TERMS EXPRESSLY SURVIVE THE EXECUTION OF
THIS AGREEMENT). Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or electronic
transmission (PDF) shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 9.07 Severability. Any provision of this Agreement or the Loan Documents
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the

 

88



--------------------------------------------------------------------------------

validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 9.07, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined by the
Administrative Agent in its reasonable discretion, then such provisions shall be
deemed to be in effect only to the extent not so limited.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender Party to
or for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender Party, irrespective of whether or not
such Lender Party shall have made any demand under this Agreement and although
such obligations of the Borrower may be unmatured or are owed to a branch or
office of such Lender Party different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Lender Parties and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender Party
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender Party may have. Each Lender Party agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement and the other Loan Documents (unless otherwise
expressly provided therein) shall be deemed a contract under, and shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York.

(b) Submission to Jurisdiction. Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the U.S. District Court for the Southern District of New York
or, if such court does not have subject matter jurisdiction, in any state court
located in the Borough of Manhattan, in any action or proceeding arising out of
or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

 

89



--------------------------------------------------------------------------------

(c) Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
agrees that Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York shall apply to this Agreement and hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. Each Lender Party agrees to maintain (and to cause
their respective Related Parties to maintain) the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
any other Lender Party or to any Affiliate of any Lender Party, or any director,
officer, employee or agent of any Lender Party, including accountants, legal
counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or self-regulatory authority
exercising jurisdiction over such Person, (c) to the extent required by any
applicable Legal Requirement or by any subpoena or similar legal process, (d) to
the extent necessary in connection with the exercise of any rights or remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(e) subject to an executed written agreement containing provisions substantially
the same as those of this Section 9.12, to (i) any eligible assignee of or

 

90



--------------------------------------------------------------------------------

Participant in, or any prospective eligible assignee of or prospective
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap,
securitization or derivative transaction relating to the Borrower and its
obligations, (f) with the prior written consent of the Borrower or (g) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Lender Party on a
nonconfidential basis from a source other than the Borrower (excluding any
Information from a source which the Lender Party knows has been disclosed by
such source in violation of a duty of confidentiality to the Borrower or any of
its Affiliates). For the purposes of this Section, “Information” means all
information received from or on behalf of the Borrower relating to the Borrower
or any Affiliate of the Borrower or their business, other than any such
information that is available to the Lender Parties on a nonconfidential basis
prior to disclosure by the Borrower (excluding any Information from a source
which such Lender Party knows has been disclosed by such source in violation of
a duty of confidentiality to the Borrower or any of its Affiliates); provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. This Section shall survive and remain in full
force and effect for a period of one year after the date that the Obligations
have been repaid in full, no LC Exposure is outstanding and all of the
Commitments have terminated or expired. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, nothing in this Agreement shall (i) restrict any Lender Party
from providing information to any banking or other regulatory or governmental
authorities having jurisdiction over such Lender Party, including the Federal
Reserve Board and its supervisory staff; (ii) require or permit any Lender Party
to disclose to the Borrower that any information will be or was provided to the
Federal Reserve Board or any of its supervisory staff; or (iii) require or
permit any Lender Party to inform the Borrower of a current or upcoming Federal
Reserve Board examination or any nonpublic Federal Reserve Board supervisory
initiative or action.

Section 9.13 Usury Not Intended. It is the intent of the Borrower and each
Lender in the execution and performance of this Agreement and the other Loan
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Loans of each Lender including such
applicable Legal Requirements of the State of New York, if any, and the United
States of America from time to time in effect. In furtherance thereof, the
Lenders and the Borrower stipulate and agree that none of the terms and
provisions contained in this Agreement or the other Loan Documents shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the Maximum Rate and that
for purposes of this Agreement “interest” shall include the aggregate of all
charges which constitute interest under such Legal Requirements that are
contracted for, charged or received under this Agreement; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Loans, include amounts which
by applicable Legal Requirement are deemed interest which would exceed the
Maximum Rate, then such excess shall be deemed to be a mistake and each Lender
receiving same shall credit the same on the principal of its Loans (or if such
Loans shall have been paid in full, refund said excess to the Borrower). In the
event that the maturity of the

 

91



--------------------------------------------------------------------------------

Loans is accelerated by reason of any election of the holder thereof resulting
from any Event of Default under this Agreement or otherwise, or in the event of
any required or permitted prepayment, then such consideration that constitutes
interest may never include more than the Maximum Rate, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited on the applicable Loans (or, if the applicable Loans shall
have been paid in full, refunded to the Borrower of such interest). In
determining whether or not the interest paid or payable under any specific
contingencies exceeds the Maximum Rate, the Borrower and the Lenders shall to
the maximum extent permitted under applicable Legal Requirement amortize,
prorate, allocate and spread in equal parts during the period of the full stated
term of the Loans all amounts considered to be interest under applicable Legal
Requirement at any time contracted for, charged, received or reserved in
connection with the Obligations. The provisions of this Section shall control
over all other provisions of this Agreement or the other Loan Documents which
may be in apparent conflict herewith.

Section 9.14 Usury Recapture. In the event the rate of interest chargeable under
this Agreement at any time is greater than the Maximum Rate, the unpaid
principal amount of the Loans shall bear interest at the Maximum Rate until the
total amount of interest paid or accrued on the Loans equals the amount of
interest which would have been paid or accrued on the Loans if the stated rates
of interest set forth in this Agreement had at all times been in effect. In the
event the Lenders ever receive, collect or apply as interest any sum in excess
of the Maximum Rate, such excess amount shall, to the extent permitted by Legal
Requirement, be applied to the reduction of the principal balance of the Loans,
and if no such principal is then outstanding, such excess or part thereof
remaining shall be paid to the Borrower.

Section 9.15 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Lender Party, or any Lender Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
Lender Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender Party severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time, in the applicable currency of such recovery or payment. The
obligations of the Lenders, the Swingline Lender and each Issuing Bank under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 9.16 USA PATRIOT Act. Each Lender that is subject to the requirements of
the PATRIOT Act hereby notifies the Borrower that pursuant to the requirements
of the PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the PATRIOT Act.

 

92



--------------------------------------------------------------------------------

Section 9.17 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with usual and customary banking procedures the Administrative Agent
could purchase the specified currency with such other currency at any of the
Administrative Agent’s offices in the United States of America on the Business
Day preceding that on which final judgment is given. The obligations of the
Borrower in respect of any sum due to any Lender Party hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender Party of any sum adjudged to be so due in such other currency such Lender
Party may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Lender Party
in the specified currency, the Borrower agrees, to the fullest extent that it
may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender Party against such loss, and if the amount of
the specified currency so purchased exceeds (a) the sum originally due to any
Lender Party in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18(c), each Lender Party agrees to promptly remit
such excess to the Borrower.

Section 9.18 Officer’s Certificates. It is not intended that any certificate of
any officer or director of the Borrower delivered to any Lender Party pursuant
to this Agreement shall give rise to any personal liability on the part of such
officer or director.

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DIAMOND OFFSHORE DRILLING, INC. By:   /s/ Scott Kornblau Name:   Scott Kornblau
Title:   Treasurer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, individually and as

Administrative Agent

By:   /s/ T. Alan Smith Name:   T. Alan Smith Title:   Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:   /s/ Robert Traband Name:   Robert Traband Title:
  Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION By:   /s/ Mercedes Ahumada Name:   Mercedes
Ahumada Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH By:   /s/ Dong Yuan Name:   Dong Yuan Title:  
Deputy General Manager

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A. By:   /s/ Andew Sidford Name:   Andew Sidford Title:   Vice
President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK By:   /s/ Yann Pirio Name:   Yann Pirio Title:   Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:   /s/ John Berry Name:   John Berry Title:  
Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:   /s/ Mark Walton Name:   Mark Walton Title:  
Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By:   /s/ Hussam S. Alsahlani Name:   Hussam S.
Alsahlani Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:   /s/ Jay T. Sartain Name:   Jay T. Sartain Title:  
Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

LENDER    COMMITMENT  

Wells Fargo Bank, National Association

   $ 95,000,000.00   

JPMorgan Chase Bank, N.A.

   $ 95,000,000.00   

HSBC Bank USA, National Association

   $ 95,000,000.00   

Bank of China, New York Branch

   $ 95,000,000.00   

Citibank, N.A.

   $ 95,000,000.00   

SunTrust Bank

   $ 95,000,000.00   

PNC Bank, National Association

   $ 60,000,000.00   

Goldman Sachs Bank USA

   $ 40,000,000.00   

The Bank of New York Mellon

   $ 40,000,000.00   

Royal Bank of Canada

   $ 40,000,000.00   

Total

   $ 750,000,000   

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 3.06

Disclosed Matters

None.

 

Schedule 3.06



--------------------------------------------------------------------------------

SCHEDULE 6.01

Existing Liens

None.

 

Schedule 6.01



--------------------------------------------------------------------------------

SCHEDULE 6.04

Affiliate Transactions

Prior to the initial public offering of our common stock in October 1995 (the
“Initial Public Offering”), we were a wholly owned subsidiary of Loews
Corporation (“Loews”). In connection with the Initial Public Offering, we
entered into agreements with Loews pursuant to which Loews provides certain
management, administrative and other services to us and certain other
obligations were assumed by the parties. These agreements were not the result of
arm’s length negotiations between the parties.

Services Agreement. We entered into a services agreement with Loews effective
upon consummation of the Initial Public Offering pursuant to which Loews agreed
to continue to perform certain administrative and technical services on our
behalf. These services include personnel, internal auditing, accounting and cash
management services, in addition to advice and assistance with respect to
preparation of tax returns and obtaining insurance. Under the services
agreement, we reimburse Loews for (i) allocated personnel costs (such as
salaries, employee benefits and payroll taxes) of the Loews personnel actually
providing such services and (ii) all out-of-pocket expenses related to the
provision of such services. The services agreement may be terminated at our
option upon 30 days’ notice to Loews and at the option of Loews upon six months’
notice to us. In addition, we have agreed to indemnify and hold harmless Loews
for all claims and damages arising from the provision of services by Loews under
the services agreement, unless due to the gross negligence or willful misconduct
of Loews.

Registration Rights Agreement. Under a Registration Rights Agreement dated as of
October 16, 1995, as amended, between us and Loews, subject to certain
limitations, we will file, upon the request of Loews, one or more registration
statements under the Securities Act of 1933, as amended, subject to a maximum of
two remaining requests, in order to permit Loews to offer and sell any of our
common stock that Loews may hold. Loews will bear the costs of any such
registered offering, including any underwriting commissions relating to shares
it sells in any such offering, any related transfer taxes and the costs of
complying with non-U.S. securities laws, and any fees and expenses of separate
counsel and accountants retained by Loews. We have the right to require Loews to
delay any exercise by Loews of its rights to require registration and other
actions for a period of up to 90 days if, in our judgment, any offering by us
then being conducted or about to be conducted would be adversely affected. In
addition, we have the right to require Loews to suspend the use of any resale
prospectus or prospectus supplement included in a “shelf” registration statement
for a reasonable period of time, not to exceed 90 days in any one instance or an
aggregate of 120 days in any 12-month period, if we are conducting or about to
conduct an underwritten public offering of our securities for our own account,
or would be required to disclose information regarding our company not otherwise
then required by law to be publicly disclosed where such disclosure would
reasonably be expected to adversely affect any material business transaction or
negotiation in which we are then engaged. Subject to certain conditions, we have
also granted Loews the right to include its shares of our common stock in any
registration statements covering offerings of our common stock by us, and we
will pay all costs of such offerings other than underwriting commissions and
transfer taxes attributable to the shares sold on behalf of Loews. We will
indemnify Loews, and Loews will indemnify us, against certain liabilities in
respect of any registration statement or offering covered by the registration
rights agreement, as amended.

 

Schedule 6.04



--------------------------------------------------------------------------------

Performance and Appeal Bonds. From time to time we purchase performance and
appeal bonds in support of our drilling operations offshore Mexico and workers
compensation claims, respectively, from Affiliates of a majority-owned
subsidiary of Loews after obtaining competitive quotes.

Other. From time to time, we hire marine vessels and helicopter transportation
services at the prevailing market rate from subsidiaries of SEACOR Holdings Inc.
The Executive Chairman of the Board of Directors of SEACOR Holdings Inc. is also
one of our directors.

Other. From time to time we make payments to Ernst & Young LLP for tax and other
consulting services. The wife of Lawrence R. Dickerson, our President and Chief
Executive Officer and one of our directors, is an audit partner at this firm.

For purposes of this Schedule 6.04, the words “we”, “us” and “our” refer to the
Borrower.

 

Schedule 6.04



--------------------------------------------------------------------------------

SCHEDULE 6.05

Existing Indebtedness

None.

 

Schedule 6.05



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions for Assignment and Assumption (the “Standard Terms
and Conditions”) set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit and guarantees included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.    Assignor[s]:   

 

        

 

      [Assignor [is][is not] a Defaulting Lender]    2.    Assignee[s]:   

 

        

 

  

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit A – Form of Assignment and Assumption

Page 1 of 6



--------------------------------------------------------------------------------

 

   [for each Assignee, indicate [Affiliate] of [identify Lender]]          3.   
Borrower:    DIAMOND OFFSHORE DRILLING, INC., a Delaware corporation       4.   
Administrative          Agent:    WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent under the Credit Agreement 5.    Credit Agreement:   
5-Year Revolving Credit Agreement dated as of September 28, 2012 among Borrower,
the Lenders party thereto from time to time, the Issuing Banks party thereto
from time to time, and Wells Fargo Bank, National Association, as Administrative
Agent and Swingline Lender. 6.    Assigned Interest[s]:      

 

Assignor[s]

  

Assignee[s]

   Aggregate
Commitment /
Aggregate
Revolving Loans for
all Lenders      Amount of
Commitment /
Revolving Loans
Assigned5      Percentage Assigned
of Aggregate
Commitment /
Aggregate Revolving
Loans for all
Lenders6      CUSIP Number         $         $         %               $        
$         %               $         $         %      

 

[7.    Trade Date:                                 ]7   

Effective Date:                          , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

 

5 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

6 

Set forth, to at least 9 decimals, as a percentage of the Commitment / Advances
of all Lenders thereunder.

7 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit A – Form of Assignment and Assumption

Page 2 of 6



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]8

[NAME OF ASSIGNOR] By:  

 

Name:  

 

Title:  

 

 

ASSIGNEE[S]

[NAME OF ASSIGNEE] By:  

 

Name:  

 

Title:  

 

 

8 

Add additional signature blocks as needed.

 

Exhibit A – Form of Assignment and Assumption

Page 3 of 6



--------------------------------------------------------------------------------

Consented to and Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Issuing Bank and Swingline Lender

By:

 

 

Name:

 

 

Title:

 

 

 

Consented to: JPMORGAN CHASE BANK, N.A., as Issuing Bank

By:

 

 

Name:

 

 

Title:

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Issuing Bank

 

By:    

Name:

   

Title:

   

BANK OF CHINA, NEW YORK BRANCH, as Issuing Bank

 

By:    

Name:

   

Title:

   

 

[NAME OF ISSUING BANK], as Issuing Bank

By:

   

Name:

   

Title:

   

 

[Consented to:] 9

DIAMOND OFFSHORE DRILLING, INC.

By:

   

Name:

   

Title:

   

 

9 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

Exhibit A – Form of Assignment and Assumption

Page 4 of 6



--------------------------------------------------------------------------------

Annex 1

To Exhibit A – Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, its Subsidiaries or Affiliates or any other Person of any of its
obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.04 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 2.17(f) of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.

 

Exhibit A – Form of Assignment and Assumption

Page 5 of 6



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit A – Form of Assignment and Assumption

Page 6 of 6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMMITMENT INCREASE

[Date]

Wells Fargo Bank, National Association, as Administrative Agent

1525 West W.T. Harris Boulevard

Mail Code: D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

Phone: 704-590-2706

Email: agencyservices.requests@wellsfargo.com

Fax No.: 704-590-2790

Ladies and Gentlemen:

The undersigned, Diamond Offshore Drilling, Inc., a Delaware corporation
(“Borrower”), refers to the 5-Year Revolving Credit Agreement dated as of
September 28, 2012 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
the lenders from time to time party thereto, the issuing banks party thereto,
and Wells Fargo Bank, National Association, as Administrative Agent and
Swingline Lender. Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

Borrower hereby gives you notice (this “Notice of Commitment Increase”) pursuant
to Section 2.02(b) of the Credit Agreement that it has arranged for the
Aggregate Commitment under the Credit Agreement to be increased by adding to the
Credit Agreement the CI Lenders referenced below and/or by allowing one or more
Increasing Lenders to increase their respective Commitments. In that connection,
Borrower sets forth below the information relating to such proposed Commitment
Increase as required by Section 2.02(b) of the Credit Agreement:

(a) The Commitment Increase Effective Date shall be [            ].

(b) The amount of the requested Commitment Increase is $[            ].

(c) The CI Lenders that have agreed with Borrower to provide their respective
Commitments are [INSERT NAMES OF THE CI LENDERS].

 

  (d) The Increasing Lenders that have agreed with Borrower to increase their
respective Commitments are [INSERT NAMES OF THE INCREASING LENDERS].

 

  (e) Set forth on Annex I attached hereto is the amount of the respective
Commitments of all Reducing Percentage Lenders, all CI Lenders and all
Increasing Lenders from and after the Commitment Increase Effective Date.

Borrower hereby certifies on the Commitment Increase Effective Date set forth
above, at the time of and immediately after giving effect to the Commitment
Increase described above, that:

 

  (i) the representations and warranties of Borrower set forth in the Credit
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to the extent that any
representations and warranties that already are qualified



--------------------------------------------------------------------------------

  or modified by materiality in the text thereof) on and as of such Commitment
Increase Effective Date, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
such Commitment Increase Effective Date, such representations and warranties
continue to be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to the extent that any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such specified earlier date; and

 

  (ii) no Event of Default has occurred and is continuing.

[Signature Page Follows]



--------------------------------------------------------------------------------

Delivery of an executed counterpart of this Notice of Commitment Increase by
facsimile shall be effective as delivery of an original executed counterpart of
this Notice of Commitment Increase.

 

Very truly yours, DIAMOND OFFSHORE DRILLING, INC.

By:

 

 

  Name:   Title:

 

[Acknowledged by: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent

By:

   

 

Name:

 

 

Title:

 

]

 

[Consented to: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
Issuing Bank and Swingline Lender

By:

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A., as Issuing Bank

By:

 

 

Name:

 

 

Title:

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,
as Issuing Bank

By:

 

 

Name:

 

 

Title:

 

 

 

BANK OF CHINA, NEW YORK BRANCH, as Issuing Bank

By:

 

 

Name:

 

 

Title:

 

 

 

Form of Commitment Increase



--------------------------------------------------------------------------------

[NAME OF ISSUING BANK], as Issuing Bank

By:

   

 

Name:

 

 

Title:

 

]1

 

Consented to: [NAME OF INCREASING LENDER OR CI LENDER] By:  

 

Name:  

 

Title:  

 

 

[NAME OF INCREASING LENDER OR CI LENDER] By:  

 

Name:  

 

Title:  

 

 

1 

The consent of the Administrative Agent, the Issuing Banks and the Swingline
Lender shall be required for the addition of any CI Lender (such consent not to
be unreasonably withheld, conditioned or delayed).

 

Form of Commitment Increase



--------------------------------------------------------------------------------

Annex I

Amended and Restated Schedule 2.01

[See attached]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BORROWING REQUEST

[    ], 20    

Wells Fargo Bank, National Association, as Administrative Agent

1525 West W.T. Harris Boulevard

Mail Code: D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

Phone: 704-590-2706

Email: agencyservices.requests@wellsfargo.com

Fax No.: 704-590-2790

Ladies and Gentlemen:

The undersigned, Diamond Offshore Drilling, Inc., a Delaware corporation
(“Borrower”), refers to the 5-Year Revolving Credit Agreement dated as of
September 28, 2012 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
the lenders from time to time party thereto, the issuing banks party thereto,
and Wells Fargo Bank, National Association, as Administrative Agent and
Swingline Lender. Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

Borrower hereby gives you irrevocable notice pursuant to Section 2.04 of the
Credit Agreement that it hereby requests a Borrowing under the Credit Agreement
(the “Requested Borrowing”), and in that connection sets forth below the
information relating to such Requested Borrowing as required by Section 2.04 of
the Credit Agreement:

 

  (a) The aggregate amount of the Requested Borrowing is $[            ].

 

  (b) The Business Day of the Requested Borrowing is [            ,         ].

 

  (c) The Type of the Requested Borrowing is [an ABR Borrowing] [a Eurodollar
Borrowing].

 

  (d) In the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable is [[one][two][three][six] month[s]] [other period].

 

  (e) The location and number of Borrower’s account to which funds are to be
disbursed are as follows: [            ].

Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Requested Borrowing:

 

  (i)

the representations and warranties of Borrower set forth in the Credit Agreement
and in the other Loan Documents are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to the extent
that any representations and warranties already are qualified or modified by
materiality in the text thereof) on and as of the date of the Requested
Borrowing, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Requested Borrowing, such representations and warranties continue to be
true and



--------------------------------------------------------------------------------

  correct in all material respects (except that such materiality qualifier shall
not be applicable to the extent that any representations and warranties already
are qualified or modified by materiality in the text thereof) as of such
specified earlier date; and

 

  (ii) at the time of and immediately after giving effect to the Requested
Borrowing, no Default has occurred and is continuing.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Borrowing Request as of
the day and year first set forth above.

 

DIAMOND OFFSHORE DRILLING, INC. By:       Name:   Title:

 

Form of Borrowing Request



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF REVOLVING NOTE

 

$                                                ,         

FOR VALUE RECEIVED, the undersigned, DIAMOND OFFSHORE DRILLING, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
                         (“Lender”) the principal amount of
                                     No/100 Dollars ($                        )
or, if less, the aggregate outstanding principal amount of the Revolving Loans
(as defined in the Credit Agreement referred to below) made by the Lender (or
predecessor in interest by assignment) to the Borrower, together with interest
on the unpaid principal amount of the Revolving Loans from the date of such
Revolving Loans until such principal amount is paid in full, at such interest
rates, and at such times, as are specified in the Credit Agreement (as hereunder
defined). The Borrower may make prepayments on this Revolving Note in accordance
with the terms of the Credit Agreement.

This Revolving Note is one of the Revolving Notes referred to in, and is
entitled to the benefits of, and is subject to the terms of, the 5-Year
Revolving Credit Agreement dated as of September 28, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the Lenders who are or may become a party thereto,
the issuing banks party thereto, and Wells Fargo Bank, National Association, as
administrative agent (the “Administrative Agent”) and as Swingline Lender.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement. The Credit Agreement, among other
things, (a) provides for the making of the Revolving Loans by the Lender to the
Borrower in an aggregate principal amount not to exceed at any time outstanding
the Dollar amount first above mentioned, the indebtedness of the Borrower
resulting from each such Revolving Loan being evidenced by this Revolving Note,
and (b) contains provisions for acceleration of the maturity of this Revolving
Note upon the happening of certain events stated in the Credit Agreement and for
prepayments of principal prior to the maturity of this Revolving Note upon the
terms and conditions specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at the location or address specified by the
Administrative Agent to the Borrower in same day funds. The Lender shall record
payments of principal made under this Revolving Note, but no failure of the
Lender to make such recordings shall affect the Borrower’s repayment obligations
under this Revolving Note.

This Revolving Note is made expressly subject to the terms of Section 9.13 and
Section 9.14 of the Credit Agreement.

Except as specifically provided by the Credit Agreement, the Borrower hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind. No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this
Revolving Note shall operate as a waiver of such rights.

THIS REVOLVING NOTE SHALL BE DEEMED A CONTRACT UNDER, AND SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

THIS REVOLVING NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER
WRITTEN OR ORAL, RELATING TO THE

 

Exhibit D– Form of Revolving Note

Page 1 of 2



--------------------------------------------------------------------------------

TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS REVOLVING NOTE
AND THE LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

DIAMOND OFFSHORE DRILLING, INC. By:  

 

Name:  

 

Title:  

 

 

Exhibit D– Form of Revolving Note

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SWINGLINE NOTE

 

$75,000,000.00                   ,         

FOR VALUE RECEIVED, the undersigned, DIAMOND OFFSHORE DRILLING, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
                         (“Lender”) the principal amount of                     
No/100 Dollars ($                    ) or, if less, the aggregate outstanding
principal amount of the Swingline Loans (as defined in the Credit Agreement
referred to below) made by the Lender (or predecessor in interest by assignment)
to the Borrower, together with interest on the unpaid principal amount of the
Swingline Loans from the date of such Swingline Loans until such principal
amount is paid in full, at such interest rates, and at such times, as are
specified in the Credit Agreement (as hereunder defined). The Borrower may make
prepayments on this Swingline Note in accordance with the terms of the Credit
Agreement.

This Swingline Note is the Swingline Note referred to in, and is entitled to the
benefits of, and is subject to the terms of, the 5-Year Revolving Credit
Agreement dated as of September 28, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the Lenders who are or may become a party thereto, the issuing banks
party thereto and Wells Fargo Bank, National Association, as administrative
agent (the “Administrative Agent”) and as Swingline Lender. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement. The Credit Agreement, among other things, (a) provides for
the making of the Swingline Loans by the Lender to the Borrower in an aggregate
principal amount not to exceed at any time outstanding the Dollar amount first
above mentioned, the indebtedness of the Borrower resulting from each such
Swingline Loan being evidenced by this Swingline Note, and (b) contains
provisions for acceleration of the maturity of this Swingline Note upon the
happening of certain events stated in the Credit Agreement and for prepayments
of principal prior to the maturity of this Swingline Note upon the terms and
conditions specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at the location or address specified by the
Administrative Agent to the Borrower in same day funds. The Lender shall record
payments of principal made under this Swingline Note, but no failure of the
Lender to make such recordings shall affect the Borrower’s repayment obligations
under this Swingline Note.

This Swingline Note is made expressly subject to the terms of Section 9.13 and
Section 9.14 of the Credit Agreement.

Except as specifically provided by the Credit Agreement, the Borrower hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind. No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this
Swingline Note shall operate as a waiver of such rights.

THIS SWINGLINE NOTE SHALL BE DEEMED A CONTRACT UNDER, AND SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

THIS SWINGLINE NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER
WRITTEN OR ORAL, RELATING TO THE

 

Exhibit E – Form of Swingline Note

Page 1 of 2



--------------------------------------------------------------------------------

TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS SWINGLINE NOTE
AND THE LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

DIAMOND OFFSHORE DRILLING, INC.

By:                                                             
                                                                             

Name:                                                            
                                                                        

Title:                                                            
                                                                          

 

 

Exhibit E-2 – Form of Swingline Note

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF LEGAL OPINION

See Attached.



--------------------------------------------------------------------------------

 

LOGO [g419061g62w91.jpg]

 

www.duanemorris.com

  

FIRM and AFFILIATE OFFICES

 

NEW YORK

LONDON

SINGAPORE

PHILADELPHIA

CHICAGO

WASHINGTON, DC

SAN FRANCISCO

SAN DIEGO

BOSTON

HOUSTON

LOS ANGELES

HANOI

HO CHI MINH CITY

ATLANTA

BALTIMORE

WILMINGTON

MIAMI

PITTSBURGH

NEWARK

LAS VEGAS

CHERRY HILL

BOCA RATON

LAKE TAHOE

 

MEXICO CITY

ALLIANCE WITH

MIRANDA & ESTAVILLO

    

National Association, as Administrative Agent

                                             September 28, 2012

 

To the Lender Parties party to the Credit Agreement

referred to below, including Wells Fargo Bank,

  

Re: 5-Year Revolving Credit Agreement

Ladies and Gentlemen:

We have acted as counsel to Diamond Offshore Drilling, Inc., a Delaware
corporation (the “Company”) in connection with the transactions contemplated by
the 5-Year Revolving Credit Agreement, dated as of September 28, 2012 (the
“Credit Agreement”), among the several lenders party thereto (the “Lenders”),
the Issuing Banks party thereto, Wells Fargo Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) and as
Swingline Lender, and the Company, as Borrower. Capitalized terms defined in the
Credit Agreement and used (but not otherwise defined) herein are used herein as
so defined.

For purposes of rendering this opinion, we have examined originals or copies
(certified or otherwise identified to our satisfaction) of (a) the Credit
Agreement, the Notes issued by the Company on the date hereof and the Fee
Letters (collectively, the “Specified Loan Documents”), (b) the Certificate of
Incorporation of the Company certified by the Secretary of State of the State of
Delaware and the Amended and Restated By-Laws of the Company, as amended to date
(collectively, the “Organizational Documents”), (c) a certificate of an officer
of the Company delivered pursuant to Section 4.01(e) of the Credit Agreement,
(d) a certificate of the secretary of the Company attesting to, among other
matters: (i) the absence of any amendment to the Certificate of Incorporation of
the Company, or of any proceedings therefor since the date of the certification
referred in clause (b) above; (ii) the Amended and Restated By-Laws of the
Company; (iii) resolutions adopted by the Executive Committee of the Board of
Directors of the Company; and (iv) the incumbency of certain persons; and (e) a
certificate of good standing of the Company from the Secretary of State of the
State of Delaware, a certificate of fact of the Company from the Secretary of
State of the State of Texas, and a certificate of account status of the Company
from the Texas Comptroller of Public Accounts, copies of each of which are
attached as Schedule I hereto (collectively, the “Good Standing Certificates”).
We have also examined such other certificates of public officials, such other
certificates of officers of the Company and such other records, agreements,
documents and instruments as we have deemed relevant and necessary as a basis
for the opinions hereafter set forth.

 

DUANE MORRIS LLP    1330 POST OAK BOULEVARD, SUITE 800 HOUSTON, TX 77056-3166   
PHONE: +1 713 402 3900 FAX: +1 713 402 3901   



--------------------------------------------------------------------------------

 

LOGO [g419061g16b80.jpg]

To the Lender Parties party to the Credit Agreement,

including Wells Fargo Bank, National Association,

as Administrative Agent

September 28, 2012

Page 2

 

In such examination, we have assumed: (i) the genuineness of all signatures,
(ii) the legal capacity of all natural persons, (iii) the authenticity of all
documents submitted to us as originals, (iv) the conformity to original
documents of all documents submitted to us as certified, conformed or other
copies and the authenticity of the originals of such documents, (v) that all
records and other information made available to us by the Company on which we
have relied are complete in all material respects, (vi) that there are no fees,
charges, benefits or other compensation that has been or will be paid, directly
or indirectly to any Lender or for any Lender’s benefit, except as specified in
the Loan Documents, (vii) that there has not been any mutual mistake of fact or
misunderstanding, fraud, duress or undue influence, (viii) that the conduct of
the parties has complied with the requirements of good faith, fair dealing and
conscionability and (ix) that each Lender Party has acted in good faith and
without notice of any defense against the enforcement of any right created by
the Loan Documents. As to all questions of fact material to these opinions, we
(a) have relied solely upon the above-referenced certificates or comparable
documents and upon the representations and warranties contained in the Loan
Documents and other documents delivered pursuant thereto, (b) have not performed
or had performed any independent research of public records and (c) have assumed
that certificates of or other comparable documents from public officials dated
prior to the date hereof remain accurate as of the date hereof. Except as
expressly set forth in this Opinion, we have not undertaken any independent
investigation, examination or inquiry to confirm or determine the existence or
absence of facts, searched the books or records of the Company, searched any
internal files, court files, public records, or other information, collected or
examined or reviewed any communications, instruments, agreements, documents,
financial statements or tax filings, minutes, records or liens.

As used herein with respect to any opinion or statement, the phrase “to our
knowledge,” “known to us” or “of which we are aware,” or any other phrase of
similar meaning, limits the opinion or statement it qualifies to the current
conscious awareness by lawyers in the Primary Lawyer Group of factual matters or
other information such lawyers recognize as being relevant to the opinion or
statement so qualified. “Primary Lawyer Group” means any lawyer in this firm who
(i) signs this opinion on behalf of the firm or (ii) actively renders legal
services in connection with negotiating, documenting or reviewing the
transactions contemplated by the Credit Agreement (the “Transactions”). In
connection with delivering this opinion, the lawyers in the Primary Lawyer
Group, with your consent, have not made any inquiry of other lawyers practicing
law with this firm or any review of files maintained by this firm.

We have also assumed that each of the Specified Loan Documents has been duly
authorized, executed and delivered by each party thereto other than the Company
and constitutes the legal, valid and binding obligations of such parties,
enforceable against such parties in accordance with their respective terms.



--------------------------------------------------------------------------------

LOGO [g419061g16b80.jpg]

To the Lender Parties party to the Credit Agreement,

including Wells Fargo Bank, National Association,

as Administrative Agent

September 28, 2012

Page 3

 

Based on the foregoing, and subject to the qualifications stated herein, we are
of the opinion that:

1. The Company (a) is a corporation validly existing and in good standing under
the laws of the State of Delaware and is qualified to transact business and is
in good standing as a foreign corporation in the State of Texas and (b) has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now being conducted.

2. The Company has all requisite corporate power and authority to execute and
deliver the Specified Loan Documents and to perform its obligations thereunder.
The execution and delivery by the Company of the Specified Loan Documents and
the performance by the Company of its obligations thereunder have been duly
authorized by all necessary corporate action on the part of the Company. Each of
the Specified Loan Documents has been duly and validly executed and delivered by
the Company and constitutes the legal, valid and binding obligation of the
Company, enforceable against it in accordance with its terms, except that:
(i) the foregoing may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally; (ii) the foregoing is subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity); (iii) rights under
the Specified Loan Documents may be limited by federal and state securities laws
and public policy; and (iv) no opinion is expressed with respect to (A) any
set-off provision contained in any Specified Loan Document including, without
limitation, Section 9.08 (Right of Setoff) of the Credit Agreement,
(B) provisions that purport to waive rights to notices, objections, demands,
legal defenses, statutes of limitation, rights to trial by jury, or other
benefits that cannot be waived under applicable law, (C) provisions that
decisions by a party are conclusive, (D) any waiver of a right to interpose a
defense, counterclaim or setoff or to recover special or consequential damages,
(E) the ability of any person to obtain specific performance, injunctive relief,
liquidated damages, rescission or any similar remedy in any proceeding and
(F) provisions purporting to establish evidentiary standards for suits or
proceedings to enforce a Specified Loan Document.

3. The execution and delivery by the Company of the Specified Loan Documents and
the performance by the Company of its obligations thereunder will not
(i) violate any of the terms of the Organizational Documents, (ii) violate,
result in a breach of, conflict with any of the terms, conditions or provisions
of any agreement listed on Schedule II hereto, (iii) violate any Applicable Law
(as hereinafter defined) (including, without limitation, Regulation X)
applicable to the Company or Regulation U, or (iv) violate any judgment, writ,
injunction, decree, order or ruling of any court or governmental authority
binding on the Company of which we have knowledge.



--------------------------------------------------------------------------------

LOGO [g419061g16b80.jpg]

To the Lender Parties party to the Credit Agreement,

including Wells Fargo Bank, National Association,

as Administrative Agent

September 28, 2012

Page 4

 

4. No consent, approval, waiver, license or authorization or other action by, or
filing with, any New York, Delaware corporate or federal governmental authority
is required to be obtained or made by or on behalf of the Company under any
Applicable Law in connection with the execution and delivery by the Company of
the Specified Loan Documents, the consummation by the Company of the
Transactions or the performance by the Company of its Obligations thereunder,
except for (i) any consent, approval, waiver, license or authorization or other
action or filing required by federal and state securities or blue sky laws and
the rules and regulations thereunder, and any maritime law or regulations, as to
which we express no opinion, and (ii) those already obtained.

5. The Company is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

The foregoing opinions are subject to the following qualifications:

(i) We express no opinion as to the enforceability of any provisions in the
Specified Loan Documents providing for (a) collection of fees, late charges,
default rate interest, interest on interest or other charges, in each case to
the extent constituting a penalty, or reimbursement of court costs and legal
fees, (b) the right of any person to declare a default, accelerate obligations
of any other person or exercise remedies based on non-material breaches of any
of the Loan Documents, (c) any obligation or liability contained therein to
survive the repayment of the Loans, (d) the ability of any party to collect
attorneys’ fees and costs in an action involving the Company if such party is
not the prevailing party in such action or to the extent such fees and costs are
greater than such fees and costs as may be determined to be reasonable by a
court or other tribunal or (e) the establishment of methods of proof.

(ii) We express no opinion as to the enforceability of any provisions in the
Specified Loan Documents providing for the attachment, perfection or priority of
any liens granted pursuant to any of the Loan Documents.

(iii) We assume that each of the parties to the Loan Documents other than the
Company will seek to enforce its rights thereunder in good faith and in a
commercially reasonable manner.

(iv) The opinions expressed in paragraph 1(a) above are given solely on the
basis of the Good Standing Certificates, and speak only as of the date of the
applicable Good Standing Certificate rather than the date hereof. Such opinions
are limited to the meaning ascribed to such Good Standing Certificates by the
respective public officials that issued such Good Standing Certificates and
applicable law.



--------------------------------------------------------------------------------

 

LOGO [g419061g16b80.jpg]

To the Lender Parties party to the Credit Agreement,

including Wells Fargo Bank, National Association,

as Administrative Agent

September 28, 2012

Page 5

 

(v) In rendering the opinion expressed in paragraph 3 above, we have not made
any examination of any accounting or financial matters related to the covenants
contained in certain documents to which the Company may be subject, and we
express no opinion with respect thereto.

(vi) In connection with the provisions of the Loan Documents which relate to
forum selection (including any waiver of any objection to venue in any court or
of any objection that a court is an inconvenient forum), we note that, under
Section 510 of the New York Civil Practice Law and Rules, a New York state court
may have discretion to transfer the place of trial and a United States District
Court has discretion to transfer an action to another United States District
Court pursuant to 28 U.S.C. §1404(a) and to dismiss a cause of action on the
grounds of forum non conveniens, and can exercise such discretion sua sponte.

We have assumed that your counsel has not given you any advice that is contrary
to any opinion rendered herein and that neither you nor your counsel has any
actual knowledge that causes you to reasonably believe that any of the opinions
expressed herein are incorrect. If, to your actual knowledge, circumstances are
such that that our reliance on the assumptions in this paragraph is
inappropriate, and you have not informed us thereof in writing prior to our
delivery to you of this opinion, any of our opinions included herein that
specifically relate to or are affected by such circumstances shall be deemed not
to have been so included herein.

The opinions expressed herein are limited to (i) the Delaware General
Corporation Law and (ii) those Federal laws of the United States of America and
those laws of the State of New York and, with respect to opinion paragraph 1(a)
only, the State of Texas, in each case which, in our experience, without having
made any special investigation as to the applicability of any specific law, are
normally applicable to transactions of the type contemplated by the Credit
Agreement (collectively, the “Applicable Laws”). In addition, Applicable Laws
shall not include, and we express no opinion with regard to, (i) any state or
federal laws, rules or regulations relating to: (A) pollution or protection of
the environment; (B) zoning, land use, building or construction;
(C) occupational safety and health or other similar matters; (D) labor, employee
rights and benefits, including, without limitation, the Employment Retirement
Income Security Act of 1974, as amended; (E) antitrust and trade regulation;
(F) tax; (G) securities, including, without limitation, federal and state
securities or blue sky laws, rules or regulations; (H) corrupt practices,
including, without limitation, the Foreign Corrupt Practices Act of 1977, as
amended; and (I) copyrights, patents and trademarks, (ii) any maritime laws or
regulations including, without limitation, the Shipping Act, 1916, as amended,
(iii) any laws, rules or regulations of any county, municipality or similar
political subdivision or any agency or



--------------------------------------------------------------------------------

LOGO [g419061g16b80.jpg]

To the Lender Parties party to the Credit Agreement,

including Wells Fargo Bank, National Association,

as Administrative Agent

September 28, 2012

Page 6

 

instrumentality thereof or (iv) laws identified on Schedule III attached hereto.
No opinion is expressed as to the effect on the matters covered by this letter
of the laws of (i) the United States of America or the States of New York, Texas
or Delaware other than the Applicable Laws or (ii) any jurisdiction other than
the United States of America or the States of New York, Texas or Delaware,
whether in any such case applicable directly or through the Applicable Laws. We
have not been called upon to, and accordingly do not, express any opinion as to
the various state and Federal laws regulating banks or the conduct of their
business that may relate to the Loan Documents or the Transactions contemplated
thereby.

The opinions expressed herein are rendered as of the date hereof and are based
on existing law, which is subject to change. Where our opinions expressed herein
refer to events to occur at a future date, we have assumed that there will have
been no changes in the relevant law or facts between the date hereof and such
future date. We do not undertake to advise you of any changes in the opinions
expressed herein from matters that may hereafter arise or be brought to our
attention or to revise or supplement such opinions should the present laws of
any jurisdiction be changed by legislative action, judicial decision or
otherwise. We note in particular that the Dodd-Frank Wall Street Reform and
Consumer Protection Act, Pub. Law 111-203 (2010) includes many provisions that
are to be interpreted, developed or implemented through regulations in the
future. We have not considered and express no opinion with respect to the
provisions of such law or similar laws, except where the applicable final
regulations have been promulgated and are in effect.

Our opinions expressed herein are limited to the matters expressly stated herein
and no opinion is implied or may be inferred beyond the matters expressly
stated.

The opinions expressed herein are rendered solely for your benefit in connection
with the Transactions. Those opinions may not be used or relied upon by any
other person, nor may this letter or any copies hereof be furnished to a third
party, filed with a governmental agency, quoted, cited or otherwise referred to
without our prior written consent, except that this opinion letter may be
delivered by you to any “Assignee” under Section 9.04(b) of the Credit Agreement
and such Assignee may rely on this opinion letter as if it were addressed to
such Assignee as of the date hereof on the condition and understanding that
(i) as noted above, this opinion letter speaks only as of the date hereof and
(ii) any such reliance must be actual and reasonable under the circumstances
existing at the time such person or entity becomes an Assignee, including any
changes in law, facts or any other developments known to or reasonably knowable
by such person at such time.

Very truly yours,



--------------------------------------------------------------------------------

LOGO [g419061g16b80.jpg]

To the Lender Parties party to the Credit Agreement,

including Wells Fargo Bank, National Association,

as Administrative Agent

September 28, 2012

Page 7

 

Schedule I

Good Standing Certificates

(Attached)



--------------------------------------------------------------------------------

LOGO [g419061g16b80.jpg]

To the Lender Parties party to the Credit Agreement,

including Wells Fargo Bank, National Association,

as Administrative Agent

September 28, 2012

Page 8

 

Schedule II

 

1. Indenture, dated as of February 4, 1997, between Diamond Offshore Drilling,
Inc. and The Bank of New York Mellon (formerly known as The Bank of New York)
(as successor to The Chase Manhattan Bank), as Trustee

 

2. Fourth Supplemental Indenture, dated as of August 27, 2004, between Diamond
Offshore Drilling, Inc. and The Bank of New York Mellon (formerly known as The
Bank of New York) (as successor to JPMorgan Chase Bank), as Trustee

 

3. Fifth Supplemental Indenture, dated as of June 14, 2005, between Diamond
Offshore Drilling, Inc. and The Bank of New York Mellon (formerly known as The
Bank of New York) (as successor to JPMorgan Chase Bank, National Association),
as Trustee

 

4. Sixth Supplemental Indenture, dated as of May 4, 2009, between Diamond
Offshore Drilling, Inc. and The Bank of New York Mellon, as Trustee

 

5. Seventh Supplemental Indenture, dated as of October 8, 2009, between Diamond
Offshore Drilling, Inc. and The Bank of New York Mellon, as Trustee

 

6. Registration Rights Agreement (the “Registration Rights Agreement”) dated
October 16, 1995 between Loews Corporation and Diamond Offshore Drilling, Inc.

 

7. Amendment to the Registration Rights Agreement, dated September 16, 1997,
between Loews Corporation and Diamond Offshore Drilling, Inc.

 

8. Services Agreement, dated October 16, 1995, between Loews Corporation and
Diamond Offshore Drilling, Inc.



--------------------------------------------------------------------------------

LOGO [g419061g16b80.jpg]

To the Lender Parties party to the Credit Agreement,

including Wells Fargo Bank, National Association,

as Administrative Agent

September 28, 2012

Page 9

 

Schedule III

None of the opinions contained in the letter to which this Schedule III is
attached covers or otherwise addresses any of the following laws, regulations or
other governmental requirements or legal issues:

(i) compliance with fiduciary duty requirements;

(ii) the Hart-Scott-Rodino Antitrust Improvements Act of 1986, as amended, and
the Exon-Florio Act, as amended;

(iii) the Trading with the Enemy Act and the International Emergency Economic
Powers Act;

(iv) the Anti-Terrorism Order, including Executive Order No. 13224 on Terrorism
Financing, effective September 24, 2001 and the United and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (together, the “Anti-Terrorism Order”) as amended, all rules and
regulations promulgated thereunder and all federal, state and local laws,
statutes, ordinances, orders, governmental rules, regulations, licensing
requirements and policies relating to the Anti-Terrorism Order, the foreign
assets control regulations of the United States Treasury Department, and the
ownership and operation of, or otherwise regulation of, companies which conduct,
operate or otherwise pursue the business of the importation, transportation,
manufacturing, dealing, purchase, use or storage of explosive materials;

(v) federal and state environmental, land use and subdivision, tax, racketeering
(e.g., RICO), health and safety (e.g., OSHA), securities regulation, export
control, trade regulation, antitrust and labor laws;

(vi) federal and state statutes of general application to the extent they
provide for criminal prosecution (e.g., mail fraud and wire fraud statutes); and

(vii) usury or other laws limiting or regulating the maximum amount of interest
that may be charged, collected, received or contracted for other than the
internal laws of the State of New York and the federal laws of the United
States.



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lender That For United States Federal Income Tax Purposes Is
Neither (i) Partnership Nor

(ii) an entity disregarded from its sole owner (a “DRE”) Whose Non-DRE
Beneficial Owner is a

Partnership)

Reference is made to that certain 5-Year Revolving Credit Agreement dated as of
September 28, 2012 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DIAMOND OFFSHORE
DRILLING, INC., a Delaware corporation, as the Borrower, the lenders party
thereto from time to time, the issuing banks party thereto from time to time,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and
Swingline Lender.

Pursuant to the provisions of Section 2.17(f)(ii)(B) of the Credit Agreement,
the undersigned Lender (and also if the undersigned Lender is a DRE, the non-DRE
beneficial owner of such undersigned Lender (the “Tax Owner”)) hereby certifies
that (i) the undersigned Lender is the sole record owner of the Loan(s) (as well
as any Note(s) and other Loan Documents evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) the undersigned Lender (and, if the
undersigned Lender is a DRE, its Tax Owner) is the sole beneficial owner of the
Loan(s) (as well as any Note(s) and other Loan Documents evidencing such
Loan(s)) for United States federal income tax purposes in respect of which it is
providing this certificate, (ii) the undersigned Lender (and if the undersigned
Lender is a DRE, its Tax Owner) is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) the undersigned Lender (and, if the
undersigned Lender is a DRE, its Tax Owner) is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) the
undersigned Lender (and, if the undersigned Lender is a DRE, its Tax Owner) is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned Lender (and, if the undersigned Lender is a DRE, its Tax Owner)
has furnished the Administrative Agent and the Borrower with a certificate of
its non-United States Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned Lender (and, if the undersigned Lender is a DRE,
its Tax Owner) agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:       Name:   Title:

Date:                      , 20[    ]



--------------------------------------------------------------------------------

[IF LENDER IS DRE, NAME OF TAX OWNER]

 

By:

      Name:   Title:

Date:                      , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For A Foreign Participant That For United States Federal Income Tax Purposes is
Neither (i) a Partnership, Nor (ii) an entity disregarded from its sole owner (a
“DRE”) Whose Non-DRE Beneficial Owner is a Partnership)

Reference is made to that certain 5-Year Revolving Credit Agreement dated as of
September 28, 2012 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DIAMOND OFFSHORE
DRILLING, INC., a Delaware corporation, as the Borrower, the lenders party
thereto from time to time, the issuing banks party thereto from time to time,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and
Swingline Lender.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned Participant, (and, also, if the undersigned Participant is a DRE,
the non-DRE beneficial owner of the undersigned Participant (“Tax Owner”))
hereby certifies that (i) the undersigned Participant is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) the undersigned Participant (or, if the undersigned Participant is a DRE,
its Tax Owner) is the sole beneficial owner of the participation for United
States federal income Tax purposes in respect of which it is providing this
certificate, and (iii) the undersigned Participant (and, if the undersigned
Participant is a DRE, its Tax Owner) is (A) not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) not a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (C) not a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned Participant (and, if the undersigned Participant is a DRE, its
Tax Owner) has furnished the participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned (and, if the undersigned is a DRE, its Tax Owner) agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:  

 

 

[NAME OF TAX OWNER, IF PARTICIPANT IS A DRE] By:  

 

Name:  

 

Title:  

 

Date:  

 



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participant That For United States Federal Income Tax Purposes Is
(i) a Partnership or (ii) an entity disregarded from its sole owner (a “DRE”)
Whose Non-DRE Beneficial Owner is a Partnership)

Reference is made to that certain 5-Year Revolving Credit Agreement dated as of
September 28, 2012 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DIAMOND OFFSHORE
DRILLING, INC., a Delaware corporation, as the Borrower, the lenders party
thereto from time to time, the issuing banks party thereto from time to time,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and
Swingline Lender.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned Participant (and if the undersigned Participant is a DRE, the
non-DRE beneficial owner of the undersigned Participant (“Tax Owner”)) hereby
certifies that (i) the undersigned Participant is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) the
undersigned Participant’s (and, if the undersigned Participant is a DRE, its Tax
Owner’s) direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned Participant, its Tax Owner (if the undersigned Participant is a DRE)
nor any of its (or, if the undersigned Participant is a DRE, its Tax Owner’s)
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of the
undersigned Participant’s (and, if the undersigned Participant is a DRE, none of
its Tax Owner’s) direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of the undersigned Participant’s (and, if the undersigned
Participant is a DRE, none of its Tax Owner’s) direct or indirect
partners/members is a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned Participant (and if the undersigned Participant is a DRE, its
Tax Owner) has furnished the participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:     Name:     Title:     Date:     [NAME OF TAX OWNER,
IF PARTICIPANT IS A DRE] By:     Name:     Title:     Date:    



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lender That For United States Federal Income Tax Purposes Is (i) a
Partnership or (ii) an entity disregarded from its sole owner (a “DRE”) Whose
Non-DRE Beneficial Owner is a Partnership)

Reference is made to that certain 5-Year Revolving Credit Agreement dated as of
September 28, 2012 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among DIAMOND OFFSHORE
DRILLING, INC., a Delaware corporation, as the Borrower, the lenders party
thereto from time to time, the issuing banks party thereto from time to time,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and
Swingline Lender.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned Lender (and if the undersigned Lender is a DRE, the non-DRE
beneficial owner of the Lender (“Tax Owner”)) hereby certifies that (i) the
undersigned Lender is the sole record owner of the indebtedness resulting from
Loans (as well as any Note(s) and other Loan Documents evidencing such
indebtedness) in respect of which it is providing this certificate, (ii) the
undersigned Lender’s (or, if the undersigned Lender is a DRE,, its Tax Owner’s)
direct or indirect partners/members are the sole beneficial owners of such
indebtedness (as well as any Note(s) and other Loan Documents evidencing such
indebtedness), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned Lender, its
Tax Owner (if the Lender is a DRE) nor any of the undersigned Lender’s (or, if
the undersigned Lender is a DRE, its Tax Owner’s) direct or indirect
partners/members is a “bank” extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of the undersigned Lender’s (and,
if the undersigned Lender is a DRE, none of its Tax Owner’s) direct or indirect
partners/members) is a “ten percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of the undersigned
Lender’s (and, if the Lender is a DRE, none of its Tax Owner’s) direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned Lender (and if the undersigned Lender is a DRE, its Tax Owner)
has furnished the Administrative Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct and indirect
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

[NAME OF LENDER] By:     Name:     Title:     Date:     [NAME OF TAX OWNER, IF
PARTICIPANT IS A DRE] By:     Name:     Title:     Date:    